Exhibit 10.96

THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE


In
re:                                                                |           Chapter
7 (Involuntary Petition Pending)
|
EARTH BIOFUELS,
INC.,                                                                           |           Case
No. 07-10928 (CSS)
|
|           Hearing Date: December 10, 2007 at 11:00 a.m.
Debtor.                      |           Objection Deadline: December 3, 2007 at
4:00 p.m. (ET)
|
______________________________|                                                                                     Related
Docket No. 88


NOTICE OF FILING OF EXECUTED
INTERIM RESTRUCTURING AGREEMENT


TO:           All parties on the attached service list.
PLEASE TAKE NOTICE THAT, on November 14, 2007, the above-captioned involuntary
debtor (the "Involuntary Debtor") and certain petitioning creditors (the
"Petitioning Creditors"), by and through its undersigned counsel, filed their
Joint Motion of Debtor and Petitioning Creditors Holding 94% of Notes to Approve
Interim Settlement Agreement and Dismiss Involuntary Bankruptcy Petition
Pursuant to 11 U.S.C. § 105 (a) and 3036)(1) and Federal Rule of Bankruptcy
Procedure 9019 [Docket No. 88] (the "Motion"), which included an unexecuted copy
of the Interim Restructuring Agreement as Exhibit A.
PLEASE TAKE FURTHER NOTICE THAT, the executed Interim Restructuring Agreement
and exhibits are being held in escrow, subject to the Escrow Agreement, dated
November 14, 2007, attached to the Interim Restructuring Agreement as Exhibit E
(the "Escrow Agreement").
PLEASE TAKE FURTHER NOTICE THAT, subject to the Escrow Agreement, the
Involuntary Debtor and Petitioning Creditors have filed the executed version of
the Interim
DKT. NO.                                89
DT. FILED                                11-19-07
Restructuring Agreement, together with executed exhibits, copies of which are
annexed hereto as Exhibit 1.1.1
Dated: November 19,
2007                                                                                                  /s/
A. Winfree                                           
William P. Bowden (#2553)
Don A. Beskrone (#4380)
Amanda M. Winfree (#4615)
ASHBY & GEDDES, P.A.
500 Delaware Avenue, 8th Floor
P.O. Box 1150
Wilmington, DE 19899
Telephone: (302) 654-1888


-and-


Charles R. Gibbs
S. Margie Venus
Sarah Link Schultz
AKIN GUMP STRAUSS HAUER & FELD
1700 Pacific Avenue, Suite 4100
Dallas, Texas 75201
Telephone: 214-969-4213



--------------------------------------------------------------------------------

 
1           Evolution Master Fund Ltd. SPC, Segregated Portfolio M; Capital
Ventures International; Cranshire Capital, LP; and Kings Road Investments Ltd.
(collectively, the “Selling Noteholders”) are not parties to the Interim
Restructuring Agreement. Instead, subject to (among other things) the Court’s
entering a final, non-appealable order on the docket dismissing the
above-captioned bankruptcy case, Castlerigg Master Investments, Ltd. has agreed
to purchase the notes and warrants of the Selling Noteholders and one-half of
the notes and warrants of Portside Growth and Opportunity Fund, which is a party
to the Interim Restructuring Agreement.

 
1

--------------------------------------------------------------------------------

 

EXHIBIT 1


EXECUTED VERSION


INTERIM RESTRUCTURING AGREEMENT


THIS INTERIM RESTRUCTURING AGREEMENT, (the "Agreement"), is dated of the.13th
day of November, 2007 ("Agreement Date") by and among (i) the LENDERS that are
signatories hereto. (collectively, the "Lenders"); (ii) EARTH BIOFUELS, INC., a
Delaware Corporation, ("EBOF"); (iii) DENNIS MCLAUGHLIN, ("McLaughlin") an
individual; and (iv) entities listed on the SCHEDULE OF EBOF SUBSIDIARIES
attached hereto as Schedule A (individually, a "Subsidiary" and collectively,
the "Subsidiaries").


RECITALS


WHEREAS, Radcliffe SPC, Ltd. for and on behalf.of the Class A Convertible
Crossover Segregated.Portfolio ("Radcliffe"), Castlerigg Master Investments Ltd.
("Castlerigg"), and Capital Ventures International ("CVI"; collectively, the
"Initial Bridge Lenders") are parties to a Securities Purchase Agreement, dated
as of June 7, 2006 (the "Initial Bridge Securities Purchase Agreement") with
Earth Biofiiels, Inc. ("EBOF"), pursuant to which EBOF issued, among other
things, warrants to purchase 1,500,000 shares of common stock, $0.001 par value
(the "Common Stock"), of EBOF at the exercise price of $2.93 (the "Initial
Bridge Warrants") and in connection with the Initial Bridge Securities Purchase
Agreement, EBOF executed a Registration Rights Agreement (the "Initial Bridge
Registration Rights Agreement," collectively with the Initial Bridge Securities
Purchase Agreement and the Initial Bridge Warrants, the "Initial Bridge
Transaction Documents") under which it agreed to cooperate in the registration
of the securities under the Initial Bridge Securities Purchase Agreement;


WHEREAS, Castlerigg (the "Second Bridge Lender") is a party to a Securities
Purchase Agreement, dated as of July 10, 2006 (the "Second Bridge Securities
Purchase Agreement") with EBOF, pursuant to which EBOF issued, among. other
things, warrants 'to purchase 1,500,000 shares of Common Stock at the exercise
price of $2.50 (the "Second Bridge Warrants") and in connection with the Second
Bridge Securities Purchase Agreement, EBOF executed a Registration Rights
Agreement (the "Second Bridge Registration Rights Agreement," collectively with
the, .Second Bridge Securities Purchase Agreement, Second Bridge Warrants, the
"Second Bridge Transaction Documents") under which it agreed to cooperate in the
registration of the securities under the Second Bridge Securities Purchase
Agreement;


WHEREAS, Radcliffe, Castlerigg, CVI, YA Global Investments, L.P. (formerly known
as Cornell Capital, L.P. ("Yorkville")), Cranshire Capital L.P. ("Cranshire"),
Portside Growth and Opportunity Fund ("Portside"), Evolution Master Fund Ltd.
SPC, Segregated Portfolio M ("Evolution"), and Kings Road Investments Ltd.
("Kings Road"; collectively, the "Noteholders") are parties to a Securities
Purchase Agreement, dated as of July 24, 2006 (the "Securities Purchase
Agreement") with EBOF, pursuant to which EBOF issued (i) 8% Senior Convertible
Notes (collectively, the "Notes") in the aggregate principal amount of $52.5
million, which were unsecured and convertible into shares of Common Stock at
$2.90 per share, and (ii) warrants to purchase in excess of 9,000,000 shares of
common stock of EBOF at the exercise price of $2.90 (the "Warrants") and in
connection with the Securities Purchase Agreement, EBOF

 
2

--------------------------------------------------------------------------------

 
 
executed a Registration Rights Agreement (the "Registration Rights Agreement,"
collectively with the Initial Bridge Transaction Documents, the Second Bridge
Transaction. Documents, the Securities Purchase Agreement, Notes, and Warrants,
the "Transaction Documents") under which it agreed to cooperate in the
registration of the securities under the Securities Purchase Agreement;


WHEREAS, each Noteholder delivered an Event of Default Redemption Notice to EBOF
Identifying various events of default under its Note and demanding that EBOF
redeem the Noteholder's interest in the Note at the Event of Default Redemption
Price and EBOF failed to remit the Event of Default Redemption Price;


WHEREAS, numerous Events of Default as defined in the Transaction Documents have
occurred and are continuing;


WHEREAS, on July 11, 2007, Radcliffe, 'Yorkville, Portside, Castlerigg and
Evolution (the "Petitioning Creditors") commenced an involuntary bankruptcy
proceeding against EBOF pursuant to Title 11 of the United States Code (the
"Bankruptcy Code") in the United States Bankruptcy Court for the District of
Delaware, Case No. 07-10928 (CSS) (the "Bankruptcy Case");


WHEREAS, for the past several months, EBOF has engaged in discussions with
Castlerigg and certain of the other Noteholders regarding the terms of an
out-of-court restructuring;


WHEREAS, EBOF wishes to further explore the possibility of restructuring and
modifying the existing rights and obligations under the Transaction Documents
with the Noteholders, through one or more definitive documents to be negotiated
during the course of the next 6 to 1 2 months (the "Restructuring Transaction");


WHEREAS, at EBOF's request, the Lenders are willing, subject to and on the.
terms and conditions hereof and of the documents to be executed in connection
herewith, to forbear from exercising rights and remedies under the Transaction
Documents and, as applicable, to consent to dismissal of the Bankruptcy Case in
exchange for the terms hereof and of the documents to be executed in connection
herewith.


NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration recited in this Agreement, the receipt and sufficiency of
which are herein acknowledged, the Lenders, EBOF, McLaughlin and the
Subsidiaries (each, a "Party”; collectively, the "Parties") agree to the
following:


1.           Dismissal of Bankruptcy Case


(a)           EBOF and each Lender that is a Petitioning Creditor shall consent,
subject to section -2(b) below, to the dismissal of the Bankruptcy Case pursuant
to Section 303 (j) of the Bankruptcy Code, with each Party to bear its own
costs.

 
3

--------------------------------------------------------------------------------

 



(b)           Concurrently with the filing of the joint motion to dismiss (the
"Dismissal Motion"), which shall be in form and substance acceptable to the
Lenders that are Petitioning Creditors, EBOF shall also file with the Bankruptcy
Court a verified list of creditors who shall receive notice of the motion to
dismiss the Bankruptcy Case.


(c)           EBOF and the Lenders that are Petitioning Creditors shall file the
Dismissal Motion to dismiss the Bankruptcy Case with the Bankruptcy Court by no
later November 19, 2007.


2.           New Collateral Documents


(a)           Concurrently with the execution of this Agreement, the Parties (as
applicable) shall execute the following documents, forms of which are attached
hereto as Exhibits A - D) (collectively, the "Collateral Documents") all which
shall be effective as of the Dismissal Date (as defined in section 8 below):


(i)           release agreement;


(ii)           guaranty from McLaughlin ("McLaughlin Guaranty") in favor of the
Lenders;


(iii)           confessions of judgment by EBOF in favor of each of the Lenders
(individually and collectively, the "Confessions of Judgment"); and


(iv)           guaranty from the Subsidiaries ("Subsidiary Guaranty") in favor
of the Lenders.


3.           Forbearance


(a)           Each Lender hereby agrees to forebear from exercising or enforcing
any contractual, legal or equitable rights or remedies (including, but not
limited to,  exercising any creditor remedies) arising under or related to the
Transaction Documents or Collateral Documents from the Dismissal Date (defined
in section 8  below) until the earliest of the following to occur (each a
"Standstill Expiration Event"):


(i)           June 25, 2008, which may be extended with the prior written
consent of all Lenders in their sole discretion;


(ii)           180 days from the Dismissal Date, which may be extended with the
prior written consent of all Lenders in their sole discretion;


(iii)           final consummation of all aspects of the restructuring (as
determined by the Lenders holding. 66, %% of the aggregate principal amount of
the Notes (the "Required Lenders") in their sole discretion);

 
4

--------------------------------------------------------------------------------

 

(iv)           any_ of the following events occur:


(1)           prior to the Restructuring Consummation Deadline (as defined in
section 3(a)(iv)(5) below), either (x) an order for relief is entered in a case
under the Bankruptcy Code with respect to EBOF or any Subsidiary, or (y) an
involuntary bankruptcy petition is filed against either EBOF or any Subsidiary
and such petition is not dismissed on or before sixty (60) days after the date
such petition is filed;


(2)           failure of EBOF to execute security documents (in form and
substance acceptable to the Required Lenders as determined by the Required
Lenders in their sole discretion) sufficient to provide the Lenders with liens,
subject only to any valid then-existing liens, on all of EBOF's assets to secure
EBOF's obligations under the Confessions of Judgment and the Transaction
Documents on or before ten (10) days after the Dismissal Date;


(3)           failure of all Subsidiaries to execute security documents (in form
and substance acceptable to the Required Lenders as determined by the Required
Lenders in their sole discretion) in favor of the Lenders subject only to any
valid then-existing liens, securing their respective obligations tinder the
Subsidiary Guaranty on or before ten (10) days after the Dismissal Date;


(4)           failure of EBOF and Subsidiaries to execute a term sheet with the
material terms of a restructuring (in form and substance acceptable to the
Required Lenders in their sole discretion) (the "Restructuring Term Sheet") on
or before thirty (30) days after the Dismissal  Date;


(5)           failure of EBOF and Subsidiaries to consummate the transactions
contemplated in the Restructuring Term Sheet fully (as determined by the
Required Lenders in their reasonable discretion). ("Restructuring Consummation
Deadline") on or before one hundred and twenty (120) days after the Dismissal
Date;


(6)           any action is commenced to void, avoid, invalidate, subordinate,
recharacterize, reduce or recover (in whole or in part) any or all of the
Collateral Documents, any claim of any of the Lenders under any of the Notes or
any of the other Transaction Documents, any lien granted to secure any such
claim or any obligation under any of the Collateral Documents or any of the
Transaction Documents (including, without limitation, the actions described in
sections 5 (b) and (c) below), or any payment made in respect of such claim or
obligation; and


(7)           EBOF or any Subsidiary grants or permits to exist any lien not in
existence as of the date of this Agreement on any of its assets.

 
5

--------------------------------------------------------------------------------

 



(b)           The Required Lenders can waive a Standstill Expiration Event under
section 3(a)(iv)(1)-(7) only by a writing signed by'the Required Lenders
delivered to EBOF with written notice to all other Lenders.


(c)           Any proceeds 'recovered by any Lender under any of the Collateral
Documents shall be held by such other Lender in trust for the Pro Rata benefit
of the other Lenders and distributed accordingly. The term "Pro Rata" shall
mean, as to any Lender, the ratio determined by dividing (x) the face amount of
Notes then held by such Lender by (y) the face amount of Notes then held by all
Lenders. This provision shall survive termination of this Agreement.


(d)           Nothing herein shall be deemed to prohibit any Lender from (i)
acquiring, holding, voting or disposing of any securities 'issued upon the
exercise of the Warrants or upon the conversion of the Notes, (ii) exercising or
refraining from exercising, the Warrants, (iii) converting, or refraining from
converting, the Notes, or (iv) taking any action to compel EBOF to comply with
any such exercise or conversion.


4.
Restructuring Transaction. Until the occurrence of a Standstill Expiration
Event, each Lender expressly agrees that it shall be bound to accept any
Restructuring Transaction proposed by EBOF and accepted in writing by the
Required Lenders with written notice to all Lenders; provided, however, that no
proposed Restructuring Transaction or any other transaction or agreement with
EBOF, its Subsidiaries or any of their affiliates or with McLaughlin relating to
the Transaction Documents shall be approved or accepted by any Lender unless the
transaction or agreement offers the same consideration and the same terms and
conditions to all Lenders, with each such Lender’s share of such consideration
to be determined on a Pro Rata basis, and no consideration is offered or given
to any person or entity in connection therewith other than the Lenders. The
Parties acknowledge that the Restructuring Transaction may be implemented in
stages. Nothing contained in this section, elsewhere in this Agreement or in any
Collateral Document shall, or shall be used to, impose on any Lender any
monetary obligation (including, without limitation, making any loan, investing
any capital, or making any other financial accommodation) as a result of, or
relating to, or arising out of the Bankruptcy Case or the Restructuring
Transaction without the prior written consent of such Lender, which may be
granted or withheld in such Lender's sole discretion. No Lender shall be bound
by any such obligation absent such prior written consent by it.



5.           Acknowledgement of Total Debt


(a)           Subject only to section 6 below, EBOF, McLaughlin and the
Subsidiaries acknowledge, that the aggregate amount due and owing from EBOF to
the Noteholders pursuant to the Transaction Documents is $100,651,173 (as of
September 28, 2007) (as set forth on Schedule B) plus fees, costs, and expenses,
and that such amount is immediately due and payable to the Noteholders without
set-off, counterclaim, deduction, offset or defense (the "Total Debt").

 
6

--------------------------------------------------------------------------------

 

(b)           Subject only to section 6 below, EBOF, McLaughlin, and the
Subsidiaries shall not directly or indirectly object to, challenge, contest or
otherwise seek to invalidate or reduce (or support directly or indirectly any
other person or entity in any such objection, challenge or contest) the
existence, validity or amount of the Total Debt, the obligations under the
Transactions Documents or the Collateral Documents or any lien granted to secure
such obligations to the extent such claims are held by or obligations are owed
to the Lenders.


(c)           EBOF, McLaughlin and the Subsidiaries shall not directly or
indirectly seek tosubordinate or recharacterize any claim of any Lender.


6.
Reservation of Rights. The acknowledgement and covenants in section 5 above
shall  only apply with respect to the claims and liens that are held by the
Lenders. EBOF  reserves all rights to challenge any claim held by any Noteholder
that is not a signatory to  this Agreement.



7.
After Acquired Claims. In the event that a Lender acquires and continues to hold
the Notes and Warrants (the "Excluded Securities") under the Transaction
Document of a Noteholder that is not a signatory hereto (an "Excluded
Noteholder"), such Excluded Securities acquired (and held) by such Lender shall
be deemed to be Notes and Warrants of such Lender governed by the terms and
conditions of this Agreement and the Collateral Documents, (and the benefits
thereunder) as if such Excluded Securities were held by such Lender as of the
date of this Agreement (but only for so long as such Excluded Securities are
held by such Lender). The Pro Rata share of any Lender that acquires Notes from
an .Excluded Noteholder (or that transfers any portion of its Notes) shall be
adjusted accordingly.



8.
Effective Date. This Agreement and the Collateral Documents shall be placed into
escrow pursuant to an escrow agreement (the form of which is attached hereto as
Exhibit E) and shall be released from escrow and shall become effective on the
date that an order dismissing the Bankruptcy Case (a "Dismissal Order") is
entered on the docket provided that such order is not stayed (the "Dismissal
Date"); rop vided, however, that if the Dismissal Date fails to occur on or
before December 21, 2007 (or such later date as may be agreed in writing by all
Lenders prior to the expiration of such date or dates) (a "Failure Event"),
then, (a) EBOF shall, immediately file a notice to withdraw the Dismissal Motion
(the "Withdrawal Notice"), which the Lenders that are Petitioning Creditors
hereby authorize upon the occurrence of a Failure Event (or if EBOF fails to do
so, EBOF hereby. authorizes the Lenders that are Petitioning Creditors to do so
on EBOF's behalf), and (b) this Agreement and the Collateral Documents shall be
null and void upon entry of the Withdrawal Notice on the docket of the
Bankruptcy Court, provided that a Dismissal Order has not been previously
docketed. If (i) the Dismissal Motion is denied, then this Agreement and the
Collateral Documents shall be null and void or (ii) a Withdrawal Notice is filed
before a Dismissal Order (if any) is entered, then this Agreement and the
Collateral Documents shall be null and void as contemplated in clause (b) above,
and, in each case, to the fullest extent possible, each of the Parties shall be
restored to the position it held immediately before the Agreement Date. The
Parties shall cooperate to seek dismissal of the Bankruptcy Case as
expeditiously as possible and such cooperation agreement shall


 
7

--------------------------------------------------------------------------------

 

 
be effective upon execution of this Agreement. Notwithstanding the foregoing,
sections 1, 2, 7, 8-15, and 17-20 shall be effective immediately upon execution
of this Agreement and such sections shall terminate and be of no further force
or effect if this Agreement and the Collateral Documents become null and void as
described above.



9.
Interim Protections. Between the date of execution of this Agreement and the
Dismissal Date, neither EBOF nor any of its Subsidiaries shall (a) incur any
debt or transfer any asset outside the ordinary course of business, (b) grant
any lien or permit any lien to arise on any of its assets, or (c) otherwise take
any action that would be inconsistent with, or adverse in any way to, any of the
terms of this Agreement or of any of the Collateral. Documents, as if such
agreements were in full force and effect, without the prior written consent of
the Required Lenders.



10.
Governing Law; Jurisdiction: Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each Party hereby
irrevocably submits t.o the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it, is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each Party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
Party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good. and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to. serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.



11.
Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.



12.
Headings. The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.


 
8

--------------------------------------------------------------------------------

 



13.
Recitals. Each of the Recitals is incorporated herein by this reference and
shall become part of the Agreement.



14.
No Conflict Intended. Any inconsistency between this Agreement and the Exhibits
attached. hereto shall be resolved in favor of this Agreement.



15.
Integration: Effect. This Agreement constitutes the entire agreement of the
Parties pertaining to the subject matter hereof and all prior negotiations and-
representations relating thereto are merged herein. The terms and conditions set
forth in this Agreement are the product of joint draftsmanship by all Parties,
each being represented or having the opportunity to be represented by counsel,
and any ambiguities in this Agreement or any documentation prepared pursuant to
or in connection with this Agreement shall not be construed against any of the
parties because of draftsmanship. This Agreement, is not intended to modify and
does not modify the rights, remedies and obligations of the signatories under
the Transaction Documents, except to the extent expressly set forth herein and
then only with respect to the Parties hereto.



16.           Pending Litigation. To the extent that any Lender and EBOF are
currently parties to an action on the Notes or other Transaction Documents, at
the request of such Lender, EBOF shall consent to the dismissal of such
action    without prejudice and with each side to bear its own costs.


17.
Waiver of Adjustment of Conversion Price Upon Issuance of Common Stoclc. EB.OF
and the Lenders (as applicable) agree to waive the application of section 7(a).
of the Notes, section 6(e) of the Initial Bridge Warrants, section 6(e) of the
Second Bridge Warrants, and section 2(a) of the Warrants (collectively, the
"Anti-Dilution Provisions") beginning on the date hereof and continuing .until
the earlier of (i) the date that this Agreement and

 
the Collateral Documents becomes null and void pursuant to section 8 of this
Agreement; or (ii) the occurrence of a Standstill Expiration Event (each, a
"Termination Event"). If a Termination Event occurs, and upon such Termination
Event occurring, the Anti-Dilution Provisions shall apply retroactively to any
dilutive issuances that occur between the date hereof and the occurrence of such
Termination Event.



18.
Third Party Beneficiaries. Unless expressly stated herein, this Agreement shall
be solely for the benefit of the Parties hereto and no other person or entity
shall be a third-party beneficiary hereof.



19.
Successors and Assigns. This Agreement shall be binding upon, and shall inure to
the benefit of, each Party and its respective successors and assigns
("Assigns"). In the case of an assignment or transfer of a Note, the assignee or
transferee acquiring any interest in the Note shall execute and deliver to each
Lender and EBOF (other than the respective assignor or transferor) a written
acknowledgment of receipt of a copy of this Agreement and the written agreement
by such person to be bound by the terms of this Agreement.


 
9

--------------------------------------------------------------------------------

 

20.           Notices. Any written notice required to be given under this
Agreement shall be sent to the following by mail, electronic mail or facsimile,
and shall be deemed given upon such mailing and sending by facsimile:


If to Earth Biofiels, Dennis McLaughlin, or the Subsidiaries:


3001 Knox Street, Suite 403
Dallas, Texas 75205
Telephone:                                (214) 389-9800
Facsimile:                                (214) 389-9805
Attention: Dennis McLaughlin


with a copy to:


Akin Gump Strauss Hauer & Feld LLP
1700 Pacific Avenue, Suite 4100
Dallas, Texas 75201
Telephone:                                (214) 969-4710
Facsimile:                                (214) 96974343
Attention: Charles R. Gibbs, Esq.


If to Castlerigg (to the extent it executes this Agreement):


40 West'57th Street
26th Floor
New York, New York                                                      10019
Telephone:                                (212) 603-5700
Facsimile:                                (212) 603-5710
Attention:                                Cem Hacioglu
(chacioglu@sandellmgmt.com)
Matthew Pliskin (mpliskin@sandellmgmt.com)


with a copy to:


Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Telephone:                                (212) 756-2000
Facsimile:                                (212) 593-5955
Attention:                                David M. Hillman,
Esq.(david.hillman(@,srz.com)
Jeffrey S. Sabin, Esq. (jeffrey.sabin@srz.com)
 
10

--------------------------------------------------------------------------------




If to Radcliffe (to the extent it executes this Agreement):
 
 
c/o RG Capital Management, L.P.
3 Bala Plaza - East, Suite 501
Bala Cynwyd, PA 19004

Telephone:                                (610) .617-5911
Facsimile:                                (610) 617-0570
Attention:                                Gerald F. Stahlecker
(gstahlecker@radcliffefunds.com)


with a copy to:


Wilmer Cutler Pickering Hale and Dorr LLP
399 Park Avenue
New York, New York 10022
Telephone:                                (212) 230-8800
Facsimile:                                (212) 230-8888
Attention: Philip D: Anker, Esq. (Philip.Anker@wilmerhale.com)


If to Yorkville (the extent it executes this Agreement):


101 Hudson Street, Suite 3700
Jersey City, New Jersey 07303
Attention: Eric Hansen, Esq.
(ehansen@yorlcvilleadvisors.com)


with a copy to:


Baker Botts L.L.P.
2001 Ross Avenue Dallas, Texas 75201
Telephone:                                (214)'953-6571
Facsimile:                                (2.14) 953-6503
Attention: C. Luckey McDowell, Esq.
(luckey.mcdowell@bakerbbtts.com)


If to Cranshire (to the extent it executes this Agreement): -


Greenberg Traurig LLP
77 W. Wacker Dr., Suite 2500
Chicago, Illinois                                           60601
Telephone:                                (312) 456-8448
Facsimile:                                (312) 456-8435
Attention:                                Todd Mazur, Esq. (mazurt@gtlaw.com)
Peter Lieberman (liebermanp@gtlaw.com)


11

--------------------------------------------------------------------------------


 
If to Evolution (the extent it executes this Agreement):


c/o Evolution Capital Management LLC
2425 Olympic Boulevard, Suite. 120E
Santa Monica, California 90404
Telephone:                                (310) 315-8866

Attention:                                Brian S. Yeh (brian.yeh@evofiind.co


with a copy to:


Cadwalader, Wickersham & Taft LLP
One World Financial Center
New York, New York 10281
Telephone:                                (212) 504-6373
Facsimile:                                (212) 504-6666
Attention:                                Gregory M. Petrick, Esq.
(gregory.petrick@cwt.com)


If to Kings Road (the extent it executes this Agreement


c/o Polygon Investment Partners LP
598 Madison Avenue, 14th Floor
New York, New York 10022
Telephone:                                (212) 359-7300
Facsimile:                                (212) 359-7303
Attention:                                Erik M.W. Casperson
(ecaspersen@polygoninv.com)
Brandon L. Jones (bjones@polygoninv.com)


with a copy to:


Latham & Watkins LLP
633 West Fifth Street, Suite 4000
Los Angeles, California 90071
Telephone:                                (213) 485-1234
Facsimile:                                (213) 891-8763
Attention:                                Russell Sauer, Esq.
(russ.sauer@lw.com)


If to CVI (the extent it executes this Agreement):


c/o Heights Capital Management
101 California Street, Suite 3250
San Francisco, California 94111
Telephone:                                (415) 403-6510
Facsimile:                                (610) 617-3896
Attention:                                Michael Spolan
(Michael.Spolan@sig.com)


with a copy to:


Klehr, Harrison, Harvey, Branzburg & Ellers, LLP
919 Market Street, Suite 1000
Wilmington, Delaware 19801

Telephone:                                (302) 426-1189
Facsimile:                                (302) 426-9193
Attention:                                Richard M. Beck, Esq.
(rbeck@ldehr.com)


12

--------------------------------------------------------------------------------


 
If to Portside (the extent it executes this Agreement):


c/o Ramius Capital Group, L.L.C.
666 Third Avenue, 26th Floor
New York, New York 10017
Telephone:                                (212) 845-7955
Facsimile:                                (212) 201-4802
Attention:                                Jeffrey
Smith                                (jsmith@ramius.com)
Peter Feld (pfeld@ramius.com)
Owen Littman (olittman@ramius.com)


with a copy to:


Hennigan, Bennett & Dorman
601 South Figueroa Street, Suite 3300
Los Angeles, California 90017
Telephone:                                (213) 694-1012
Facsimile:                                (213) 694-1234
Attention:                                Bruce Bennett, Esq.
(bennettb@hbdlawyers.com)

 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties to this Agreement have caused their respective
signature page to this Interim Restructuring Agreement to be duly executed as of
the date first written above.


Earth Biofuels,
Inc.                                                                                     Castlerigg
Master Investments Ltd.
By: Sandell Asset Management Corp.


By:  _____________________________
By: /s/ Dennis
McLaughlin                                                                           Name:
Name:  Dennis
McLaughlin                                                                                     Title:
Title: CEO


Evolution Master Fund. SPC,
Segregated                                                                                                Capital
Ventures International
Portfolio
M                                                                                     By:           Heights
Capital Management, Inc.
its authorized agent


By:
____________________________                                                                                                By:
______________________________
Name:                                                                                     Name:
Title:                                                                                     Title:


Radcliffe SPC, Ltd. for and on behalf of
the                                                                                                           YA
Global Investments, L.P. (formerly,
Class A Convertible Crossover
Segregated                                                                                                Cornell
Capital Partners, LP
Portfolio                                                                           By:           Yorkville
Advisors, LLC
By:           RG Capital Management
Company,                                                                                     Its:           General
Partner
L.P.
By:           RGC Management Company, LLC


By:
_______________________________                                                                                                           By:
______________________________
Name:                                                                                     Name:
Title:                                                                                     Title:


Cranshire Capital,
LP                                                                                                Portside
Growth and Opportunity Fund


By:
________________________________                                                                                                           By:
______________________________
Name:                                                                                     Name:
Title:                                                                                     Title:


Kings Road Investments Ltd.


By: ________________________________
Name:
Title:





 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties to this Agreement have caused their respective
signature page to this Interim Restructuring Agreement to be duly executed as of
the date first written above.


Dennis McLaughlin
Name
/s/ Dennis McLaughlin
Signature
3001 Knox Street, #403, Dallas, TX 75205
Address




STATE OF TEXAS )
            ) ss.
COUNTY OF DALLAS)


BEFORE ME,  the duly undersigned authority, on this day personally appeared
DENNIS MCLAUGHLIN, known to me to be the person whose name is subscribed to the
foregoing instrument, and acknowledged to me that he executed the same for the
purposes and consideration therein expressed, and in the capacity therein
stated.


Given under my hand and seal of office, this 13th day of Nov., 2007.


/s/ Marcella Smith
[NOTARY
STAMP]                                                                                     Notary
Public, State of Texas


My Commission Expires: June 27, 2009

 
15

--------------------------------------------------------------------------------

 

           IN WITNESS WHEREOF, the parties to this Agreement have caused their
respective signature page to this Interim Restructuring Agreement to be duly
executed as of the date first written above.


Earth LNG,
Inc.                                                                                     Earth
Biofuels Technology Co, LLC
d/b/a Advanced Biofuels Technology, LLC


By: /s/ Dennis
McLaughlin                                                                                     By:
/s/ Dennis McLaughlin
Name: Dennis
McLaughlin                                                                                                Name:
Dennis McLaughlin
Title:
CEO                                                                                     Title:
CEO


Applied LNG Technologies USA,
LLC                                                                                                Earth
Biofuels Distribution Co.


By: /s/ Dennis
McLaughlin                                                                                     By:
/s/ Dennis McLaughlin
Name: Dennis
McLaughlin                                                                                                Name:
Dennis McLaughlin
Title:
CEO                                                                                     Title:
CEO


Alternative Dual Fuels,
Inc.                                                                                                Earth
Biofuels of Cordele, LLC
d/b/a Apollo Leasing, Inc.


By: /s/ Dennis
McLaughlin                                                                                     By:
/s/ Dennis McLaughlin
Name: Dennis
McLaughlin                                                                                                Name:
Dennis McLaughlin
Title:
CEO                                                                                     Title:
CEO


Arizona LNG,
LLC                                                                                     B20
Customs, LLC


By: /s/ Dennis
McLaughlin                                                                                     By:
/s/ Dennis McLaughlin
Name: Dennis
McLaughlin                                                                                                Name:
Dennis McLaughlin
Title:
CEO                                                                                     Title:
CEO


Fleet Star,
Inc.                                                                                     Earth
Biofuels Operating, Inc.


By: /s/ Dennis
McLaughlin                                                                                     By:
/s/ Dennis McLaughlin
Name: Dennis
McLaughlin                                                                                                Name:
Dennis McLaughlin
Title:
CEO                                                                                     Title:
CEO


Durant Biofuels,
LLC                                                                                                Earth
Biofuels Retail Fuels, Co.


By: /s/ Dennis
McLaughlin                                                                                     By:
/s/ Dennis McLaughlin
Name: Dennis
McLaughlin                                                                                                Name:
Dennis McLaughlin
Title:
CEO                                                                                     Title:
CEO



 
16

--------------------------------------------------------------------------------

 

Earth Ethanol of Washington,
LLC                                                                                                Earth
Ethanol, Inc.


By: /s/ Dennis
McLaughlin                                                                                     By:
/s/ Dennis McLaughlin
Name: Dennis
McLaughlin                                                                                                Name:
Dennis McLaughlin
Title:
CEO                                                                                     Title:
CEO

 
17

--------------------------------------------------------------------------------

 



SCHEDULE A
 
SCHEDULE OF EBOF SUBSIDIARIES
 
Subsidiary
 
Earth LNG, Inc.
 
Applied LNG Technologies USA, LLC
 
Alternative Dual Fuels, Inc.
d/b/a Apollo Leasing, Inc.
 
Arizona LNG, LLC
 
Fleet Star, Inc.
 
Durant Biofuels, LLC
 
Earth Biofuels Technology Co., LLC
d/b/a Advanced Biofuels Technology, LLC
 
Earth Biofuels Distribution Co.
 
Earth Biofuels of Cordele, LLC
 
B20 Customs, LLC
 
Earth Biofuels Operating, Inc.
 
Earth Biofuels Retail Fuels, Co.
 
Earth Ethanol, Inc.
 
Earth Ethanol of Washington, LLC




 
18

--------------------------------------------------------------------------------

 

SCHEDULE B


SCHEDULE OF AMOUNTS DUE AND OWING


Lender
Amount Due as of September 28, 2007
   
Castlerigg Master Investments Ltd.
 
$21,760,827
Evolution Master Fund Ltd. SPC, Segregated Portfolio M
 
$22,036,827
Kings Road Investments Ltd.
 
$19,162,458
Capital Ventures International
 
$15,526,233
Radcliffe SPC, Ltd. for and on behalf of the Class A Convertible Crossover
Segregated Portfolio
 
$9,581,229
YA Global Investments, L.P. (formerly, Cornell Capital Partners, L.P.)
 
$5,876,738
Portside Growth & Opportunity Fund
 
$3,832,492
Cranshire Capital LP
 
$2,874,369
Total
$100,651,173




 
19

--------------------------------------------------------------------------------

 

EXHIBIT A


EXECUTION VERSION


RELEASE


EARTH BIOFUELS, INC. ("EBOF") and each entity listed on the SCHEDULE OF EBOF
SUBSIDIARIES attached hereto as Exhibit A (individually, a "Subsidiary" and
collectively, the "Subsidiaries") on behalf of themselves their present and
former employees, officers, directors, members, attorneys, subsidiaries,
affiliates, divisions, assignors, predecessors, successors and assigns, in their
capacities as such (collectively, the "EBOF Releasors"), hereby release and
forever discharge each entity listed on the SCHEDULE OF EBOF NOTEHOLDERS
attached hereto. as Exhibit B that are signatories hereto (individually, a
"Noteholder", and collectively, the "Noteholders") and their present and former
employees, officers, directors, members, attorneys, parents, subsidiaries,
affiliates, divisions, assignors, investment managers, control persons,
partners, shareholders; predecessors, successors and assigns, in their
capacities as such (collectively the "Released Parties"), of and from any and
all claims, liabilities, demands, rights, obligations, damages, expenses,
attorneys' fees and causes of action whatsoever from the beginning of the world
to the date of this Release, whether individual, class or derivative in nature,
whether at law or in equity, whether based on federal, state or foreign law,
foreseen or unforeseen, matured or unmatured, known or unknown, accrued or not
accrued, which Releasors have, had, or can, shall or may hereafter have against
the Released Parties that arise out of, relate to, or are in any way connected
with (i) the Securities Purchase Agreement,. dated as of June 7, 2006 between
EBOF and certain Noteholders (the "Initial Bridge Securities Purchase
Agreement"); (ii) the warrants to purchase 1,500,000 shares of common stock,
$0.001 par value (the "Common Stock"), of EBOF at the exercise price of $2.93
issued by EBOF to certain Noteholders pursuant to the Initial Bridge Securities
Purchase Agreement (the "Initial Bridge Warrants"); (iii) the Registration
Rights Agreement issued in connection with the Initial Bridge Securities
Purchase Agreement (the "Initial Bridge Registration Rights Agreement",
collectively with the Initial Bridge Securities Purchase Agreement and the
Initial Bridge Warrants, the "Initial Bridge Transaction Documents"); (iv) the
Securities Purchase Agreement, dated as of July  10, 2006 between EBOF and
certain Noteholders (the "Second Bridge Securities Purchase Agreement"); (v) the
warrants to purchase 1,500,000 shares of Common Stock at the exercise price of
$2.50 issued by EBOF to certain Noteholders pursuant to the Second Bridge
Securities Purchase Agreement (the "Second Bridge Warrants"); (vi) the
Registration Rights Agreement issued in connection with the Second Bridge
Securities Purchase Agreement (the "Second Bridge Registration Rights
Agreement", collectively with the Second Bridge Securities Purchase Agreement,
Second Bridge Warrants, the "Second Bridge Transaction Documents"); (vii) the
Securities Purchase Agreement, dated .as of July 24, 2006 between EBOF and the
Noteholders (the "Securities Purchase Agreement" ); (viii) the 8% Senior
Convertible Notes (collectively, the "Notes") in the aggregate principal amount
of $52.5 million issued by EBOF to the Noteholders pursuant to the Securities
Purchase Agreement; (ix) the warrants to purchase in excess of 9,000,000 shares
of common stock of EBOF at the exercise price of $2.90 (the "Warrants") issued
by EBOF to the Noteholders in connection with the Securities Purchase Agreement;
(x) the Registration Rights Agreement ") issued in connection with the
Securities Purchase Agreement; (the "Registration Rights Agreement" collectively
with the Initial Bridge Transaction Documents, the Second Bridge Transaction
Documents, the Securities Purchase Agreement, Notes, and Warrants, the
"Transaction Documents") or (xi) the

 
20

--------------------------------------------------------------------------------

 

involuntary bankruptcy proceeding commenced against EBOF by certain Noteholders
on July 11, 2007 pursuant to Title 11 of the United States Code (the "Bankruptcy
Code") in the United States Bankruptcy Court for the District of Delaware (the
"Bankruptcy Court"), Case No. 07-10928 (CSS) (the "Bankruptcy Case") including
but not limited to, all claims that could have been asserted under Section
303(i) of the Bankruptcy Code and any counterclaims or cross-claims related
thereto.


The Noteholders on behalf of themselves their present and former employees,
officers, directors, members, attorneys, subsidiaries, affiliates, divisions,
assignors, predecessors, successors and assigns, investment managers, control
persons, partners, shareholders, in their capacities as such (collectively, the
"Noteholder Releasors"), hereby release and forever discharge the present and
former employees, officers, directors, and attorneys of EBOF and the
Subsidiaries (but not EBOF or such Subsidiaries themselves), in their capacities
as such (collectively, the "EBOF Released Parties"), of and from any and all
claims, liabilities, demands, rights, obligations, damages, expenses, attorneys'
fees and causes of action whatsoever from the beginning of the world to the date
of this Release, whether individual, class or derivative in nature, whether at
law or in equity, whether based on federal, state or foreign law right of
action, foreseen or unforeseen, matured or unmatured, known or unknown, accrued
or not accrued, which Noteholder Releasors have, had, or can, shall or may
hereafter have against the EBOF Released Parties that arise out of, relate to,
or are in any way connected with (i) the Transaction Documents, or (ii) the
Bankruptcy Case. For the avoidance of doubt, the EBOF Released Parties shall not
include EBOF or any of its Subsidiaries.


This Release shall be placed into escrow pursuant to an escrow agreement (the
"Escrow Agreement," the form of which is attached hereto as Exhibit C) and shall
be released therefrom and become effective in accordance with its terms upon on
the date that the order by the Bankruptcy Court dismissing the Bankruptcy Case
is entered on the docket and such order is not subject to a stay (the "Dismissal
Date") provided that such Dismissal Date occurs on or before December 21, 2007
(unless extended in writing by all Noteholders). If any Purchase and Sale
Agreement (as defined in the Escrow Agreement) terminates prior to the Dismissal
Date in accordance with section 2(c) thereof, this Escrow Agreement shall be
null, void and of no further force and effect as between the EBOF Releasors and
the seller under such terminated Purchase and Sale Agreement.


The EBOF Releasors and Noteholder Releasors hereby acknowledge that they may
hereafter discover facts in addition to or different from those which they now
know or believe to be true with respect to the subject matter of this Release
but that it is their intention, to, and they do hereby fully, finally and
forever settle and release any and all claims, liabilities, demands, and causes
of action, known or unknown, suspected and unsuspected, of every kind and nature
whatsoever, which now exist, may hereafter exist, or may heretofore have existed
with respect to the subject matter of this Release. In furtherance of such
intention, they acknowledge that this Release shall be and remain in effect as a
full and complete release, notwithstanding the subsequent discovery or existence
of any such additional or different facts.

 
21

--------------------------------------------------------------------------------

 

Nothing in this release shall release EBOF or its Subsidiaries with respect to
any obligation to the Noteholders including, but not limited to, obligations
arising out of any of the Transaction Documents, the Interim Restructuring
Agreement, dated November 13, 2007 (the "Interim Restructuring Agreement"), or
any of the documents contemplated in the Interim Restructuring Agreement.
Nothing in this release shall release Dennis McLaughlin from any obligation to
the Noteholders arising out of the Interim Restructuring Agreement or any of the
documents contemplated in the Interim Restructuring Agreement, including,
without limitation, the Guaranty by Dennis McLaughlin, dated November 13, 2007.


In any litigation arising from or related to an alleged breach of this Release,
this Release may be pleaded as a defense, counterclaim or cross claim, and shall
be admissible into evidence without any foundation testimony whatsoever.


The EBOF Releasors expressly covenant and agree that this Release shall be
binding in all respects upon their respective successors, assigns and
transferees, and shall inure to the benefit of successors and assigns of the
Released Parties.


This Release shall be governed by New York law without giving effect to any
conflict of law provisions and shall not be altered, amended or modified in any
respect, except by a writing duly signed by the party against whom.the
alteration, amendment or modification is to be charged.




[SIGNATURE PAGE FOLLOWS]



 
22

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has duly executed this Release.


EARTHBIOFUELS, INC. on behalf of itself and
the Subsidiaries


Bv: /s/ Dennis
McLaughlin                                                                           
Name:  Dennis McLaughlin
Title:                      CEO
Date:                      11-13-07



 
23

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has duly executed this Release.


CASTLERIGG MASTER
INVESTMENTS                                                                                                           EVOLUTION
MASTER FUND LTD. SPC,
LTD                                                                                     SEGREGATED
PORTFOLIO M
By: Sandell Asset Management Corp.


By:                                                                By:                                                                
Name:                                                                                     Name:
Title:                                                                                     Title:


CAPITAL VENTURES
INTERNATIONAL                                                                                                RADCLIFFE
SPC, LTD. FOR AND ON
By: Heights Capital Management, Inc.
its                                                                                                BEHALF
OF THE CLASS A
authorized
agent                                                                                     CONVERTIBLE
CROSSOVER
SEGREGATED PORTFOLIO
By: RG Capital Management, L.P.
By:                                                                By: RGC
Management Company, LLC
Name:
Title:                                                                           By:
Name:
Title:
YA GLOBAL INVESTMENTS,
L.P.                                                                                                CRANSHIRE
CAPITAL, LP




By:                                                                By:                                                                
Name:                                                                                     Name:
Title:                                                                                     Title:


PORTSIDE GROWTH AND
OPPORTUNITY FUND




By:                                                                
Name:
Title:





 
24

--------------------------------------------------------------------------------

 

RELEASE EXHIBIT A


SCHEDULE OF EARTH BIOFUELS, INC. SUBSIDIARIES

 
 
SUBSIDIARY
 
Earth LNG, Inc.
 
Applied LNG Technologies USA, LLC
 
Alternative Dual Fuels, Inc.
 
d/b/a Apollo Leasing, Inc.
 
Arizona LNG, LLC
 
Fleet Star, Inc.
 
Durant Biofuels, LLC
 
Earth Biofuels Technology Co., LLC
 
d/b/a Advanced Biofuels Technology, LLC
 
Earth Biofuels Distribution Co.
 
Earth Biofuels of Cordele, LLC
 
B20 Customs, LLC
 
Earth Biofuels Operating, Inc.
 
Earth Biofuels Retail Fuels, Co.
 
Earth Ethanol, Inc.
 
Earth Ethanol of Washington, LLC
 






 
25

--------------------------------------------------------------------------------

 

RELEASE EXHIBIT B


SCHEDULE OF NOTEHOLDERS


NOTEHOLDERS
 
CASTLERIGG MASTER INVESTMENTS LTD.
 
PORTSIDE GROWTH & OPPORTUNITY FUND
 
YA GLOBAL INVESTMENTS, L.P. FORMERLY KNOWN AS CORNELL CAPITAL PARTNERS, LP
 
EVOLUTION MASTER FUND LTD. SPC, SEGREGATED PORTFOLIO M
 
RADCLIFFE SPC, LTD. FOR AND ON BEHALF OF THE CLASS A CONVERTIBLE CROSSOVER
SEGREGATED PORTFOLIO
 
CRANSHIRE CAPITAL LP
 
CAPITAL VENTURES INTERNATIONAL
 


 
26

--------------------------------------------------------------------------------

 

[RELEASE] EXHIBIT C


ESCROW AGREEMENT


Escrow Agreement dated as of November 13, 2007 (the "Agreement Date") among (i)
SCHULTE ROTH & ZABEL LLP ("SRZ"); (ii) LENDERS that are signatories hereto
(collectively, the "Lenders"); (iii) EARTH BIOFUELS, INC., a Delaware
Corporation, ("EBOF"); (iv) DENNIS MCLAUGHLIN, ("McLaughlin") an individual; and
(v) entities listed on the SCHEDULE OF EBOF SUBSIDIARIES attached hereto as
Schedule A (individually, a "Subsidiary" and collectively, the "Subsidiaries").
SRZ, the Lenders, EBOF, McLaughlin, and the Subsidiaries shall each be referred
to herein as a "Party" and collectively, the "Parties."


WHEREAS, EBOF and certain Noteholders2 are parties to a Securities Purchase
Agreement, dated as of July 24, 2006 (the "Securities Purchase Agreement"),
pursuant to which EBOF issued (i) 8% o Senior Convertible Notes in the aggregate
principal amount of $52.5 million, which were unsecured and convertible into
shares of EBOF's common stock at $2.90 per share, and (ii) warrants to purchase
in excess of 9,000,000 shares of common stock of EBOF at the exercise price of
$2.90; and in connection with the Securities Purchase Agreement, EBOF executed a
Registration Rights Agreement under which it agreed to cooperate in the
registration of the securities under the Securities Purchase Agreement.


WHEREAS, on July 11, 2007, Radcliffe, Yorkville, Castlerigg, Portside and
Evolution (collectively, the "Petitioning Creditors") commenced an involuntary
bankruptcy proceeding against EBOF pursuant to Title 11 of the United States
Code in the United States Bankruptcy Court for the District of Delaware (the
"Bankruptcy Court"), Case No. 07-10928 (CSS) (the "Bankruptcy Case");


WHEREAS, pursuant to the Interim Restructuring Agreement dated November 13, 2007
(the "Interim Restructuring Agreement"), the parties thereto agreed to execute
the Interim Restructuring Agreement and related exhibits and to place the
executed agreement and related exhibits in escrow with SRZ pending the release
condition described below;


WHEREAS, pursuant to the Purchase and Sale Agreements, each dated November 13,
2007 (the "Purchase and Sale Agreements"), the parties thereto agreed to execute
the Purchase and Sale Agreements and to place each executed agreement in escrow
with SRZ pending the release condition described below;


WHEREAS, pursuant to the Release, dated November 13, 2007 (the "Release") the
parties thereto agreed to execute the Release and to place the executed Release
in escrow with SRZ pending the release condition described below;



--------------------------------------------------------------------------------

 
2 "Noteholders" shall mean Castlerigg Master Investments Ltd. ("Castlering");
Radcliffe SPC, Ltd. for and on behalf of the Class A Convertible Crossover
Segregated Portfolio ("Radcliffe"); Cranshire Capital L.P. ("Cranshire"); and YA
Global Investments, L.P. (formerly known as Cornell Capital, L.P.
("Yorkville")), Portside Growth and opportunity Fund ("Portside"), Capital
Ventures International, Evolution Master Fund Ltd. SPC, Segregated Portfolio M
("Evolution"), and Kings Road Investments Ltd.

 
27

--------------------------------------------------------------------------------

 

WHEREAS, pursuant to the Guaranty by Dennis McLaughlin, dated November 13, 2007
(the "McLaughlin Guaranty") the parties thereto agreed to execute the McLaughlin
Guaranty and to place the executed McLaughlin Guaranty in escrow with SRZ
pending the release condition described below;


WHEREAS, pursuant to the Guaranty by the Subsidiaries, dated November 13, 2007
(the "Subsidiary Guaranty") the parties thereto agreed to execute the Subsidiary
Guaranty and to place the executed Subsidiary Guaranty in escrow with SRZ
pending the release condition described below;


WHEREAS, pursuant to the Confessions of Judgment, each dated November 13, 2007
(the "Confessions of Judgment") EBOF agreed to execute the Confessions of
Judgment and to place the executed Confessions of Judgment in escrow with SRZ
pending the release condition described below;


WHEREAS, SRZ has agreed to serve as escrow agent pursuant to the terms and
conditions hereof and to hold and release the (i) Interim Restructuring
Agreement; (ii) Purchase and Sale Agreements; (iii) Release; (iv) McLaughlin
Guaranty; (v) Subsidiary Guaranty; and (vi) Confessions of Judgment
(collectively, the "Escrow Documents") in accordance with section 3 of this
Escrow Agreement.


NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, the Parties hereto agree as follows:


1.           Appointment of and Acceptance by SRZ. The Parties hereby appoint
SRZ to serve as escrow agent hereunder. SRZ hereby accepts such appointment and,
upon receipt of the Escrow Documents, agrees to hold and release the Escrow
Documents in accordance with this Escrow Agreement. SRZ does not have any
interest in the Escrow Documents but is serving as escrow agent only and having
only possession thereof.


2.           Delivery of Escrow Documents to SRZ. Each Party hereto agrees to
deliver original versions of the executed Escrow Documents (applicable to such
Party) to SRZ.


3.           Release Conditions. SRZ shall hold the Escrow Documents until the
date that is the earlier of (i) an order dismissing the Bankruptcy Case (a
"Dismissal Order") is entered on the Bankruptcy Court's docket and such order is
not subject to a stay (the "Dismissal Date"); and (ii) December 21, 2007. If the
Dismissal Date occurs on or before December 21, 2007 (or such later date as may
be agreed in writing by all Lenders prior to the expiration of such date or
dates), the provisions of the Escrow Documents not already effective shall
become effective upon the Dismissal Date with no further action required by any
Party, and SRZ shall release the Escrow Documents to the respective Parties that
are signatories to such documents. If the Dismissal Date fails to occur on or
before December 21, 2007 (or such later date as may be agreed in writing by all
Lenders prior to the expiration of such date or dates) (a "Failure Event"),
then, (a) EBOF shall immediately file a notice of withdrawal of the joint motion
to dismiss the Bankruptcy Case (the "Withdrawal Notice"), which the Lenders that
are Petitioning Creditors hereby authorize upon the occurrence of a Failure
Event (or if EBOF fails to do so, EBOF hereby authorizes the Lenders that are
Petitioning Creditors to do so on EBOF's behalf), and (b) the Escrow Documents
shall be of no further force or effect, and SRZ shall

 
28

--------------------------------------------------------------------------------

 
 
return the Escrow Documents to the respective Parties that delivered such
documents to SRZ upon entry of the Withdrawal Notice on the docket of the
Bankruptcy Court, provided that a Dismissal Order has not been previously
docketed. If the joint motion to dismiss the Bankruptcy Case is denied, or a
Withdrawal Notice is filed before a Dismissal Order (if any) is entered as
provided above, in each case, to the fullest extent possible each of the Parties
shall be restored to the position it held immediately before the Agreement Date,
the Escrow Documents shall be of no further force or effect, and SRZ shall
return the Escrow Documents to the respective Parties that delivered such
documents to SRZ.


4.           Termination of Purchase and Sale Agreement. If any Purchase and
Sale Agreement terminates prior to the Dismissal Date in accordance with section
2(c) thereof, such Purchase and Sale Agreement shall be null, void and of no
further force and effect, and SRZ shall return such Purchase and Sale Agreement
and the related Release to the parties that delivered such documents to SRZ.


5.           Duties and Responsibilities of SRZ. The Parties acknowledge and
agree that SRZ (i) shall be obligated only for the performance of such duties as
are specifically set forth in this Escrow Agreement; (ii) may rely on and shall
be protected in acting or refraining from acting upon any written notice,
instruction, instrument, statement, request or document furnished to it
hereunder and believed by it to be genuine and to have been signed or presented
by the proper person, and shall have no responsibility for determining the
accuracy thereof.


6.           Exculpation and Indemnification. SRZ shall not be liable for, and
each Party, shall jointly and severally indemnify and hold SRZ harmless from and
against, any and all losses, liabilities, claims, actions, damages and expenses,
including attorneys' fees and disbursements, arising out of or in connection
with this Escrow Agreement. This section shall survive termination of this
Escrow Agreement.


7.           Termination. This Escrow Agreement shall continue in effect until
the earlier of the following to occur: (i) all Escrow Documents are released, or
(ii) December 21, 2007, unless such date is extended in writing by all Lenders.


8.           Notices. Any written notice required to be given under this Escrow
Agreement shall be sent to the following by mail, electronic mail or facsimile,
and shall be deemed given upon such mailing and sending by facsimile:


If to SRZ:


Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Telephone:                                (212) 756-2000
Facsimile:                                (212) 593-5955
Attention:                                David M. Hillman, Esq.
(david.hillman@srz.com)
Jeffrey S. Sabin, Esq. (jeffrey.sabin@srz.com)

 
29

--------------------------------------------------------------------------------

 



If to EBOF, Dennis McLaughlin, or the Subsidiaries:


3001 Knox Street, Suite 403
Dallas, Texas 75205
Telephone:                                (214) 389-9800
Facsimile:                                (214) 389-9805
Attention: Dennis McLaughlin


with a copy to:


Akin Gump Strauss Hauer & Feld LLP
1700 Pacific Avenue, Suite 4100
Dallas, Texas 75201
Telephone:                                (214) 969-4710
Facsimile:                                (214) 969-4343
Attention: Charles R. Gibbs, Esq.


If to Castlerigg (the extent a signatory hereto):


40 West 57th Street
26th Floor
New York, New York 10019
Telephone:                                (212) 603-5700
Facsimile:                                (212) 603-5710
Attention:                                Cem Hacioglu
(chacioglu@sandellmgmt.com)
Matthew Pliskin (mpliskin@sandellmgmt.com)


with a copy to:


Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Telephone:                                (212) 756-2000
Facsimile:                                (212) 593-5955
Attention:                                David M. Hillman,
Esq.(david.hillman@srz.com)
Jeffrey S. Sabin, Esq. (jeffrey.sabin@srz.com)


If to Radcliffe (the extent a signatory hereto):


c/o RG Capital Management, L.P.
3 Bala Plaza East, Suite 501
Bala Cynwyd, PA 19004
Telephone:                                (610) 617-5911
Facsimile:                                (610) 617-0570
Attention:                                Gerald F. Stahlecker

 
30

--------------------------------------------------------------------------------

 

(gstahlecker@radcliffefunds.com)


with a copy to:


Wilmer Cutler Pickering Hale and Dorr LLP
399 Park Avenue
New York, New York 10022
Telephone:                                (212) 230-8800
Facsimile:                                (212) 230-8888
Attention: Philip D. Anker, Esq. (Philip.Anker@wilmerhale.com)


If to Yorkville (the extent a signatory hereto):


101 Hudson Street, Suite 3700
Jersey City, New Jersey 07303
Attention: Eric Hansen, Esq.
(ehansen@yorkvilleadvisors.com)


with a copy to:


Baker Botts L.L.P.
2001 Ross Avenue
Dallas, Texas 75201
Telephone:                                (214) 953-6571
Facsimile:                                (214) 953-6503
Attention: C. Luckey McDowell, Esq.
(luckey.mcdowell@bakerbotts.com)


If to Cranshire (the extent a signatory hereto):


Greenberg Traurig LLP
77 W. Wacker Dr., Suite 2500
Chicago, Illinois 60601
Telephone:                                (312) 456-8448
Facsimile:                                (312) 456-8435
Attention:                                Todd Mazur, Esq.- (mazurt@gtlaw.com)
Peter Lieberman (liebermanp@gtlaw.com)


If to Evolution (the extent a signatory hereto):


c/o Evolution Capital Management LLC
2425 Olympic Boulevard, Suite 120E
Santa Monica, California 90404
Telephone:                                (310) 315-8866
Attention:                                Brian S. Yeh (brian.yeh@evoftind.com)

 
31

--------------------------------------------------------------------------------

 

with a copy to:


Cadwalader, Wickersham & Taft LLP
One World Financial Center
New York, New York 10281
Telephone:                                (212) 504-6373
Facsimile:                                (212) 504-6666
Attention:                                Gregory M. Petrick, Esq.
(gregory.petrick@cwt.com)


If to Kings Road (the extent a signatory hereto):


c/o Polygon Investment Partners LP
598 Madison Avenue, 14th Floor
New York, New York 10022
Telephone:                                (212) 359-7300
Facsimile:                                (212) 359-7303
Attention:                                Erik M.W. Casperson
(ecaspersen@polygoninv.com)
Brandon L. Jones (bjones@polygoninv.com)


with a copy to:


Latham & Watkins LLP
633 West Fifth Street, Suite 4000
Los Angeles, California 90071
Telephone:                                (213) 485-1234
Facsimile:                                (213) 891-8763
Attention:                                Russell Sauer, Esq.
(russ.sauer@lw.com)


If to CVI (the extent a signatory hereto):


c/o Heights Capital Management
101 California Street, Suite 3250
San Francisco, California 94111
Telephone:                                (415) 403-651.0
Facsimile:                                (610) 617-3896
Attention:                                Michael Spolan
(Michael.Spolan@sig.com)


with a copy to:


Klehr, Harrison, Harvey, Branzburg & Ellers, LLP
919 Market Street, Suite 1000
Wilmington, Delaware 19801
Telephone:                                (302) 426-1189
Facsimile:                                (302) 426-9193

 
32

--------------------------------------------------------------------------------

 

Attention:                                Richard M. Beck, Esq.
(rbeck@klehr.com)


If to Portside (the extent a signatory hereto):


c/o Ramius Capital Group, L.L.C.
666 Third Avenue, 26th Floor
New York, New York 10017
Telephone:                                (212) 845-7955
Facsimile:                                (212) 201-4802
Attention:                                Jeffrey Smith Osmith@ramius.com)
Peter Feld (pfeld@ramius.com)
Owen Littman (olittman@ramius.com)


with a copy to:


Hennigan, Bennett & Dorman
601 South Figueroa Street, Suite 3300
Los Angeles, California 90017
Telephone:                                (213) 694-1012
Facsimile:                                (213) 694-1234
Attention:                                Bruce Bennett, Esq.
(bennettb@hbdlawyers.com)


9.           Governing Law. Jurisdiction. Jury Trial.          All questions
concerning the construction, validity, enforcement and interpretation of this
Escrow Agreement shall be governed by the internal laws of the State of New
York, without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of New York or any other jurisdictions) that would
cause the application of the laws of any jurisdiction other than the State of
New York. The Parties hereby irrevocably submit to the exclusive jurisdiction of
the state and federal courts sitting in The City of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waive, and agree not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum o_r that the venue of such suit, action or proceeding is
improper. ' The Parties hereby irrevocably waive personal service of process and
consent to process being served in any such suit, action or proceeding by
mailing a copy thereof to such Party at the address for such notices to it under
this Escrow Agreement and agree that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES
NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS ESCROW AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 
33

--------------------------------------------------------------------------------

 

10.           Counterparts. This Escrow Agreement may be executed in any number
of counterparts, each of which shall be an original, but such counterparts shall
together constitute but one and the same instrument.


11.           Headings. Section headings are for convenience of reference only
and shall in no way affect the interpretation of this Escrow Agreement.


12.           Recitals. The recital and introductory paragraphs hereof are a
part hereof, form a basis for this Escrow Agreement and shall be. considered
prima facie evidence of the facts and documents referred to therein.


13.           Effective Date. This Escrow Agreement shall be effective as of the
date first mentioned above.







 
34

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties to this Escrow Agreement have caused their
respective signature page to this Escrow Agreement to be duly executed as of the
date first written above.


Earth Biofuels,
Inc.                                                                                     Castlerigg
Master Investments Ltd.
By: Sandell Asset Management Corp.


By:  _____________________________
By: /s/ Dennis
McLaughlin                                                                           Name:
Name:  Dennis
McLaughlin                                                                                     Title:
Title: CEO


Evolution Master Fund. SPC,
Segregated                                                                                                Capital
Ventures International
Portfolio
M                                                                                     By:           Heights
Capital Management, Inc.
its authorized agent


By:
____________________________                                                                                                By:
______________________________
Name:                                                                                     Name:
Title:                                                                                     Title:


Radcliffe SPC, Ltd. for and on behalf of
the                                                                                                           YA
Global Investments, L.P. (formerly,
Class A Convertible Crossover
Segregated                                                                                                Cornell
Capital Partners, LP
Portfolio                                                                           By:           Yorkville
Advisors, LLC
By:           RG Capital Management
Company,                                                                                     Its:           General
Partner
L.P.
By:           RGC Management Company, LLC


By:
_______________________________                                                                                                           By:
______________________________
Name:                                                                                     Name:
Title:                                                                                     Title:


Cranshire Capital,
LP                                                                                                Portside
Growth and Opportunity Fund


By:
________________________________                                                                                                           By:
______________________________
Name:                                                                                     Name:
Title:                                                                                     Title:


Kings Road Investments Ltd.


By: ________________________________
Name:
Title:




 
35

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties to this Agreement have caused their respective
signature page to this Interim Restructuring Agreement to be duly executed as of
the date first written above.



 
Name


Signature


Address




STATE OF TEXAS )
) ss.
COUNTY OF DALLAS )


BEFORE ME,  the duly undersigned authority, on this day personally appeared
DENNIS MCLAUGHLIN, known to me to be the person whose name is subscribed to the
foregoing instrument, and acknowledged to me that he executed the same for the
purposes and consideration therein expressed, and in the capacity therein
stated.


Given under my hand and seal of office, this ___ day of _______, 2007.




(Seal)                                                                                     Notary
Public, State of Texas


(Notary’s Name Typed or Printed)
My Commission Expires:
           IN WITNESS WHEREOF, the parties to this Agreement have caused their
respective signature page to this Interim Restructuring Agreement to be duly
executed as of the date first written above.


Earth LNG,
Inc.                                                                                     Earth
Biofuels Technology Co, LLC
d/b/a Advanced Biofuels Technology, LLC


By:                                                                By:                                                                
Name:                                                                           Name:
Title:                                                                                     Title:


Applied LNG Technologies USA,
LLC                                                                                                Earth
Biofuels Distribution Co.


By:                                                                By:                                                                
Name:                                                                           Name:
Title:                                                                                     Title:


Alternative Dual Fuels,
Inc.                                                                                                Earth
Biofuels of Cordele, LLC
d/b/a Apollo Leasing, Inc.


By:                                                                By:                                                                
Name:                                                                           Name:
Title:                                                                                     Title:


Arizona LNG,
LLC                                                                                     B20
Customs, LLC


By:                                                                By:                                                                
Name:                                                                           Name:
Title:                                                                                     Title:


Fleet Star,
Inc.                                                                                     Earth
Biofuels Operating, Inc.


By:                                                                By:                                                                
Name:                                                                           Name:
Title:                                                                                     Title:


Durant Biofuels,
LLC                                                                                                Earth
Biofuels Retail Fuels, Co.


By:                                                                By:                                                                
Name:                                                                                     Name:
Title:                                                                                     Title:



 
36

--------------------------------------------------------------------------------

 

Earth Ethanol of Washington,
LLC                                                                                                Earth
Ethanol, Inc.


By:                                                                By:                                                                
Name:                                                                           Name:
Title:                                                                                     Title:



 
37

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties to this Escrow Agreement have caused their
respective signature page to this Escrow Agreement to be duly executed as of the
date first written above.


SCHULTE ROTH & ZABEL, LLP
In its capacity as escrow agent




By:
Title:
[ESCROW] EXHIBIT A


SCHEDULE OF EBOF SUBSIDIARIES




Subsidiary
 
Earth LNG, Inc.
 
Applied LNG Technologies USA, LLC
 
Alternative Dual Fuels, Inc.
d/b/a Apollo Leasing, Inc.
 
Arizona LNG, LLC
 
Fleet Star, Inc.
 
Durant Biofuels, LLC
 
Earth Biofuels Technology Co., LLC
d/b/a Advanced Biofuels Technology, LLC
 
Earth Biofuels Distribution Co.
 
Earth Biofuels of Cordele, LLC
 
B20 Customs, LLC
 
Earth Biofuels Operating, Inc.
 
Earth Biofuels Retail Fuels, Co.
 
Earth Ethanol, Inc.
 
Earth Ethanol of Washington, LLC




 
38

--------------------------------------------------------------------------------

 

EXHIBIT B


MCLAUGHLIN GUARANTY
EXECUTION VERSION


GUARANTY AGREEMENT


THIS GUARANTY AGREEMENT (the "Guaranty") is executed as of November 13, 2007, by
Dennis McLaughlin (the "Guarantor"), for the ratable benefit of the lenders
listed that are signatories hereto (collectively, the "Lenders").


W I T N E S S E T H:


WHEREAS, Radcliffe SPC, Ltd. for and on behalf of the Class A Convertible
Crossover Segregated Portfolio ("Radcliffe"), Castlerigg Master Investments Ltd.
("Castlerigg"), and Capital Ventures International ("CVI"; collectively, the
"Initial Bridge Lenders") are parties to a Securities Purchase Agreement, dated
as of June 7, 2006 (the "Initial Bridge Securities Purchase Agreement") with
Earth Bioftiels, Inc. ("EBOF"), pursuant to which EBOF issued, among other
things, warrants to purchase 1,500,000 shares of common stock, $0.001 par value
(the "Common Stock"), of EBOF at the exercise price of $2.93 (the "Initial
Bridge Warrants") and in connection with the Initial Bridge Securities Purchase
Agreement, EBOF executed a Registration Rights Agreement: (the "Initial Bridge
Registration Rights Agreement," collectively with the Initial Bridge Securities
Purchase Agreement and the Initial Bridge Warrants, the "Initial Bridge
Transaction Documents") under which it agreed to cooperate in the registration
of the securities under the Initial Bridge Securities Purchase Agreement;


WHEREAS, Castlerigg (the "Second Bridge Lender") is a party to a Securities
Purchase Agreement, dated as of July 10, 2006 (the "Second Bridge Securities
Purchase Agreement") with EBOF, pursuant to which EBOF issued, among other
things, warrants to purchase 1,500,000 shares of Common Stock at the exercise
price of $2.50 (the "Second Bridge Warrants") and in connection with the Second
Bridge Securities Purchase Agreement, EBOF executed a Registration Rights
Agreement (the "Second Bridge Registration Rights Agreement," collectively with
the Second Bridge Securities Purchase Agreement, Second Bridge Warrants, the
"Second Bridge Transaction Documents") under which it agreed, to cooperate in
the registration of the securities under the Second Bridge Securities Purchase
Agreement;


WHEREAS, Radcliffe, Castlerigg, CVI, YA Global Investments, L.P. (formerly known
as Cornell Capital, L.P. ("Yorkville")), Cranshire Capital L.P. ("Cranshire"),
Portside Growth
and Opportunity Fund ("Portside"), Evolution Master Fund Ltd. SPC, Segregated
Portfolio. M ("Evolution"), and Kings Road Investments Ltd. ("Kings Road";
collectively, the "Noteholders") are parties to a Securities Purchase Agreement,
dated as of July 24, 2006 (the "Securities Purchase Agreement") with EBOF,
pursuant to which EBOF issued (i) 8% Senior Convertible Notes (collectively, the
"Notes") in the aggregate principal amount of $52.5 million, which were
unsecured and convertible into shares of Common Stock at $2.90 per share, and
(ii) warrants to purchase in excess of 9,000,000 shares of common stock of EBOF
at the exercise price of $2.90 (the "Warrants") and in connection with the
Securities Purchase Agreement, EBOF executed a. Registration Rights Agreement
(the "Registration Rights Agreement," collectively with the Initial Bridge
Transaction Documents, the Second Bridge Transaction

 
39

--------------------------------------------------------------------------------

 

Documents, the Securities Purchase Agreement, Notes, and Warrants, the
"Transaction Documents") under which it agreed to cooperate in the registration
of the securities under the Securities Purchase Agreement;


WHEREAS, certain Noteholders individually delivered an Event of Default
Redemption Notice to EBOF identifying various events of default under the Notes
and demanding that EBOF redeem the Noteholders' interest in the Notes at the
so-called Event of Default Redemption Price, and EBOF failed to remit the Event
of Default Redemption Price;


WHEREAS, Guarantor acknowledges that Events of Default (as defined in the
Transaction Documents) have occurred and are continuing;


WHEREAS, EBOF and Guarantor acknowledge that the aggregate amount of the
outstanding amount due and owing to the Noteholders is $100,651,173.00 (as of
September 28, 2007), plus fees, costs, and expenses, and such amount is payable
to the Noteholders without setoff, counterclaim, deduction, offset or defense
(the "Total Debt");


WHEREAS, on July 11, 2007, Radcliffe, Yorkville, Portside, Castlerigg and
Evolution commenced an involuntary bankruptcy proceeding against EBOF pursuant
to Title 11 of the United States Code (the "Bankruptcy Code") in the United
States Bankruptcy Court for the District of Delaware, Case No. 07-10928 (CSS)
(the "Bankruptcy Case");


WHEREAS, EBOF wishes to explore the possibility of restructuring and modifying
the existing rights and obligations under the Transaction Documents with the
Noteholders through one or more definitive documents to be negotiated during the
course of the next 6 to 12 months (the "Restructuring Transaction");


WHEREAS, at EBOF's request, the Lenders are willing, subject to and on the terms
and conditions set forth in the Interim Restructuring Agreement (as defined
below) and in the documents to be executed in connection therewith, to forbear
from exercising rights and remedies under the Transaction Documents and to
consent to dismissal of the Bankruptcy Case in exchange for the terms hereof and
of the Interim Restructuring Agreement and the other documents to be executed in
connection therewith;


WHEREAS, pursuant to the Interim Restructuring Agreement, dated November 13,
2007 (the "Interim Restructuring Agreement"), EBOF has, among other things,
executed confessions of judgment (the "Confessions of Judgment"), which shall
not be filed until the occurrence of certain events specified in the Interim
Restructuring Agreement;


WHEREAS, to facilitate a consensual restructuring Guarantor has agreed to
guarantee a portion of the Total Debt for the ratable benefit of the Lenders;


WHEREAS, Guarantor is the owner of direct or indirect interests in EBOF and
EBOF's subsidiaries (the "Subsidiaries") (as the case may be), and Guarantor
will directly benefit from the restructuring negotiations.

 
40

--------------------------------------------------------------------------------

 

NOW, THEREFORE, as an inducement to the Lenders to negotiate a restructuring,
and for other good and valuable consideration, the receipt and legal sufficiency
of which are hereby acknowledged, the parties do hereby agree as follows:


ARTICLE I


NATURE AND SCOPE OF GUARANTY


Section 1.1         Guaranty of Debt.                  Guarantor hereby
irrevocably and unconditionally guarantees for the ratable benefit3 of each
Lender the prompt payment of each such Lender's Pro Rata Share of the Total Debt
in the maximum aggregate amount of $7,000,000.00 (the "Maximum Guaranty
Amount"), which shall be immediately due and payable upon demand after the
occurrence of a Trigger Event (as defined below).


Section 1.2          Guaranty Reduction. Subject to the limitation set forth
below, the Maximum Guaranty Amount shall be reduced by $500,000 for each
$1,000,000 of cash or non-cash consideration distributed from and after the date
hereof to the Lenders in satisfaction of the Total Debt, provided that the
Lenders holding 66%% of the aggregate face amount of the Notes then outstanding
(the "Required Lenders") shall determine the value of all non-cash consideration
in good faith and in their sole discretion. The foregoing reduction in the
Maximum Guaranty Amount shall not apply if any of the following events occurs
(each a "Trigger Event"):


(a)           prior to the Restructuring Consummation Deadline. (as defined in
section 1.2(e) below), either (x) an order for relief is entered in a case under
the Bankruptcy Code with respect to McLaughlin, EBOF, or any Subsidiary, or (y)
an involuntary bankruptcy petition is filed against EBOF or any Subsidiary and
such petition is not dismissed on or. before sixty (60) days after the date such
petition is filed;


(b)           failure of EBOF to execute security documents (in form and
substance acceptable to the Required Lenders, as determined by the Required
Lenders in their sole discretion) sufficient to provide the Lenders with liens,
subject only to any then-valid existing liens, on all of EBOF's assets to secure
EBOF's obligations under the Confessions of Judgment and/or the Transaction
Documents on or. before ten (10) days after the date that, the order dismissing
the Bankruptcy Case is entered on the docket4;


(c)           failure of all of the Subsidiaries to execute security documents
(in form and substance acceptable to the Required Lenders as determined by the
Required



--------------------------------------------------------------------------------

 
3 The ratable benefit will be determined by calculating the Lender's pro rata
share ("Pro Rata Share"), which means the ratio determined by dividing (x) the
face amount of the Notes then held by such Lender by (y) the face amount of
Notes then held by all Lenders.
 
4 The date that the order dismissing the Bankruptcy Case is entered on the
docket and such order is not subject to any stay shall be referred to herein as
the "Dismissal Date."

 
41

--------------------------------------------------------------------------------

 

Lenders in their sole discretion), in favor of the Lenders, subject only to any
then-valid existing liens,


securing their respective obligations under the guaranty by the Subsidiaries on
or before ten (10) days after the Dismissal Date;


(d)           failure of EBOF and Subsidiaries to execute a term sheet with the
material terms of a restructuring (in form and substance acceptable to the
Required Lenders in their sole discretion) (the "Restructuring Term Sheet") on
or before thirty (30) days after the Dismissal Date;


(e)           failure of EBOF and Subsidiaries to consummate the transactions
contemplated in the Restructuring Term Sheet fully (as determined by the
Required Lenders in their reasonable discretion) on or before one hundred and
twenty (120) days after the Dismissal Date (the "Restructuring Consummation
Deadline");


(f)           any action is commenced to void, avoid, invalidate, subordinate,
recharacterize, reduce or recover (in whole or in part) any or all of the
Release, this Guaranty, the Noteholders' claims against EBOF, the Confessions of
Judgment, the Subsidiary Guaranty (each as described in the Interim
Restructuring Agreement and collectively, the "Collateral Documents"), any claim
of any of the Lenders under any of the Notes or any of the other Transaction
Documents, any lien granted to secure any such 'claim or obligation under any of
the Collateral Documents or any of the Transaction Documents (including, without
limitation, the actions described in sections 5 (b) and (c) of the Interim
Restructuring Agreement), or any payment made in respect of any such claim or
obligation; or (g) EBOF or any Subsidiary grants or permits to exist any lien
not in existence as of the date of this Guaranty on any of its assets.


Section 1.3                                Elimination of Guaranty. If EBOF and
its Subsidiaries fully consummate the transactions contemplated in the
Restructuring Term Sheet (as determined by the Required Lenders in their
reasonable discretion) on or before the Restructuring Consummation Deadline,
this Guaranty shall terminate and no longer be of any force and effect unless
there is any action commenced seeking to void, avoid, invalidate, subordinate,
recharacterize, reduce or recover (in whole or in part) any such transactions or
any lien granted to secure, or any payment made on, any obligation owing to the
Lenders in connection with any such transactions, any of the Transaction
Documents, or any of the Collateral Documents.


Section 1.4                                Nature of Guaranty. This Guaranty is
an irrevocable, absolute, continuing guaranty of payment and performance and not
a guaranty of collection. This Guaranty shall not be discharged by the
assignment or negotiation of all or part of the Notes.


Section 1.5                                Guaranteed Obligations Not Reduced by
Offset. The Guaranty and obligations of the Guarantor to the Lenders shall not
be reduced, discharged or released because or by reason of any existing

 
42

--------------------------------------------------------------------------------

 

or future offset, claim or defense of EBOF or any of its Subsidiaries, or any
other party, against the Lenders.


Section 1.6                                Payment By Guarantor. If all or any
part of the obligations under this Guaranty shall not be punctually paid when
due, the Guarantor shall, immediately upon demand by the Lenders pay in lawful
money of the United States of America, the amounts due to the Lenders at the
addresses as set forth herein for the Lenders. Such demand shall be deemed made,
given and received in accordance with the notice provisions hereof.


Section 1.7                                No Duty To Pursue Others. It.shall
not be necessary for the Lenders (and the Guarantor hereby waives any rights
that the Guarantor may have to require the Lenders), in order to enforce the
obligations of the Guarantor hereunder, first to (a) institute suit or exhaust
its remedies against EBOF or any Subsidiary or others liable under the
Transaction Documents or the Confessions of Judgment or any other person, (b)
enforce the Lenders' rights against any collateral which shall ever have been
given to secure any of the obligations of EBOF or its Subsidiaries, (c) enforce
the Lenders' rights against any other guarantors, (d) join EBOF or its
Subsidiaries or any others liable on the Total Debt in any action seeking to
enforce this Guaranty, or (f) resort to any other means of obtaining payment of
the Total Debt. The Lenders shall not be required to mitigate damages or take
any other action to reduce, collect or enforce the Total Debt.


Section 1.8                                Payment of Expenses. In the event
that the Guarantor should breach or fail to timely perform any provision of this
Guaranty, the Guarantor shall, immediately upon demand by the Lenders, pay the
Lenders all reasonable out-of-pocket costs and expenses (including court costs
and attorneys' fees) incurred by the Lenders in the enforcement hereof or the
preservation of the Lenders' rights hereunder.


Section 1.9                                Effect of Bankruptcy. In the event
that, pursuant to any insolvency, bankruptcy, reorganization, receivership or
other debtor relief law, or any judgment, order or decision thereunder, the
Lenders must rescind or restore any payment, or any part thereof, received by
the Lenders in satisfaction of the obligations hereunder, any prior release or
discharge from the terms of this Guaranty given to the Guarantor by the Lenders
shall be without effect, and this Guaranty shall remain in full force and
effect. It is the intention of the Guarantor that the Guarantor's obligations
hereunder shall not be discharged except by the Guarantor's indefeasible payment
of such obligations and then only to the extent of such performance.


Section 1.10                                Waiver of Subrogation. Reimbursement
and Contribution. Notwithstanding anything to the contrary contained in this
Guaranty, Guarantor hereby unconditionally and irrevocably waives, releases and
abrogates any and all rights it may now or hereafter have under any agreement,
at law or in equity (including, without limitation, any law subrogating the
Guarantor to the rights of the Lenders), to assert any claim against or seek
contribution, indemnification or any other form of reimbursement from EBOF, its
Subsidiaries, or any other party liable for payment of any or all of the Total
Debt for any payment made by Guarantor under or in connection with this Guaranty
or otherwise.


ARTICLE II

 
43

--------------------------------------------------------------------------------

 

EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTOR'S OBLIGATIONS


Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor's obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, and waives any
common law, equitable, statutory or other rights (including without limitation
rights to notice) except as otherwise expressly provided herein which Guarantor
might otherwise have as a result of or in connection with any of the following:


Section 2.1                                Modifications. Any renewal,
extension, increase, modification, alteration or rearrangement of all or any
part of the Total Debt under the Transaction Documents.


Section 2.2                                Adjustment. Any adjustment,
indulgence, forbearance or compromise that might be granted or given by the
Lenders to EBOF.


Section 2.3                                Condition of EB.OF. Subsidiaries, or
Guarantor. The insolvency, bankruptcy, arrangement, adjustment, composition,
liquidation, disability, dissolution or lack of power of EBOF or any Subsidiary
or any other party at any time liable for the payment of all or part of the
Total Debt; or any dissolution of EBOF or any Subsidiary, or any sale, lease or
transfer of any or all of the assets of EBOF or any Subsidiary, or any changes
in the shareholders, partners or members of EBOF or any Subsidiary; or any
reorganization of EBOF, any Subsidiary, or the Guarantor.


Section 2.4                                Invalidity of Guaranteed Obligations.
The invalidity, illegality or unenforceability of all or any part of the' Total
Debt, or any document or agreement executed in connection with the Total Debt,
for any reason whatsoever is illegal, uncollectible or unenforceable.


Section 2.5                                Release of Obligors. Any full or
partial release of the liability of EBOF or any Subsidiary on the Total Debt or
any part thereof, or of any co-guarantors, or any other person or entity now or
hereafter liable, whether directly or indirectly, jointly, severally, or jointly
and severally, to pay, perform, guarantee or assure the payment of the Total
Debt, or any part thereof.


Section 2.6                                Other Collateral. The taking or
accepting of any other security, collateral or guaranty, or other assurance of
payment, for all or any part of the Total Debt.


Section 2.7                                Offset. Any existing or future right
of offset, claim or defense of EBOF or any Subsidiary against the Lenders, or
any other person, or against payment of the Total Debt, whether such right of
offset, claim or defense arises in connection with the Total Debt or otherwise.


Section 2.8                                Merger. The reorganization, merger or
consolidation of EBOF or any Subsidiary into or with any other corporation or
entity.

 
44

--------------------------------------------------------------------------------

 

Section 2.9                                Preference. Any payment by EBOF or
any Subsidiary to the Lenders is held to constitute a preference under
bankruptcy laws, or for any reason the Lenders are required to refund such
payment or pay such amount to EBOF or any Subsidiary or someone else.


ARTICLE III


REPRESENTATIONS AND WARRANTIES


To induce Lenders to negotiate a restructuring of the Total Debt, Guarantor
represents and warrants to the Lenders as follows:


Section 3.1                                Benefit. Guarantor is the owner of
direct and indirect interests in EBOF and the Subsidiaries, and has received, or
will receive, direct and indirect benefits from the making of this Guaranty.


Section 3.2                                Familiarity and Reliance. Guarantor
is familiar with, and has independently reviewed books and records regarding,
the financial condition of EBOF and its Subsidiaries; however, Guarantor is not
relying on such financial condition as an inducement to enter into this
Guaranty.


Section 3.3                                No Representation By Lenders. None of
the Lenders, or any other party has made any representation, warranty or
statement to the Guarantor in order to induce the Guarantor to execute this
Guaranty.


Section 3.4                                Guarantor's Financial Condition. As
of the date hereof, and after giving effect to this Guaranty and the contingent
obligation evidenced hereby, Guarantor, is, and will be, solvent, and has and
will have assets which, fairly valued, exceed its obligations, liabilities
(including contingent liabilities) and debts, and has and will have property and
assets sufficient to satisfy and repay its obligations and liabilities.


Section 3.5                                Legality. The execution, delivery and
performance by Guarantor of this Guaranty and the consummation of the
transactions contemplated hereunder do not, and will not, contravene or conflict
with any law, statute or regulation whatsoever to which Guarantor is subject or
constitute a default (or an event which with notice or lapse of time or both
would constitute a default) under, or result in the breach of, any indenture,
mortgage, deed of trust, charge, lien, or any contract, agreement or other
instrument to which Guarantor is a party or which may be applicable to
Guarantor. This Guaranty is a legal and binding obligation of Guarantor and is
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to the enforcement of
creditors' rights.


Section 3.6                                Survival. All representations and
warranties made by Guarantor herein shall survive the execution hereof.


ARTICLE IV


MISCELLANEOUS

 
45

--------------------------------------------------------------------------------

 



Section 4.1                                Effective Date. This Guaranty shall
be placed into escrow pursuant to an escrow agreement (the form of which is
attached hereto as Exhibit A) and shall be released from escrow and become
effective as of the Dismissal Date.


Section 4.2                                Waiver. No failure to exercise, and
no delay in exercising, on the part of the Lenders, any right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right. The rights of the Lenders hereunder shall be in addition to all other
rights provided by law. No modification or waiver of any provision of this
Guaranty, nor consent to departure therefrom, shall be effective unless in
writing and no such consent or waiver shall extend beyond the particular case
and purpose involved. No notice or demand given in any case shall constitute a
waiver of the right to take other action in the same, similar or other instances
without such notice or demand.


(a)           Notices. Any written notice required to be given under this
Guaranty shall be sent to the following by mail, electronic mail or facsimile,
and shall be deemed given upon such mailing and sending by facsimile:


If to EBOF, Dennis. McLaughlin, or the Subsidiaries:


3001 Knox Street, Suite 403
Dallas, Texas 75205
Telephone:                                (214) 389-9800
Facsimile:                                (214) 389-9805
Attention: Dennis McLaughlin


with a copy to:


Akin Gump Strauss Hauer & Feld LLP
1700 Pacific Avenue, Suite 4100
Dallas, Texas 75201
Telephone:                                (214) 969-4710
Facsimile:                                (214) 969-4343
Attention:. Charles R. Gibbs, Esq.


If to Castlerigg (to the extent a signatory hereto):


40 West 57th Street
26th Floor
New York, New York 10019
Telephone:                                (212) 603-5700
Facsimile:                                (212) 603-5710
Attention:                                Cem Hacioglu
(chacioglu@sandellmgmt.com)'
Matthew Pliskin (mpliskin@sandellmgmt.com)

 
46

--------------------------------------------------------------------------------

 

with a copy to:


Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Telephone:                                (212) 756-2000
Facsimile:                                (212) 593-5955
Attention:                                David M. Hillman,
Esq.(david.hillman@srz.com)
Jeffrey S. Sabin, Esq. (jeffrey.sabin@srz.com)


If to Radcliffe (to the extent a signatory hereto):


c/o RG Capital Management, L.P.
3 Bala Plaza East, Suite 501
Bala Cynwyd, PA 19004
Telephone:                                (610) 617-5911
Facsimile:                                (610) 617-0570
Attention:                                Gerald F. Stahlecker
(gstahlecker@radcliffefunds.com)


with a copy to:


Wilmer Cutler Pickering Hale and Dorr LLP
399 Park Avenue
New York, New York 10022
Telephone:                                (212) 230-8800
Facsimile:                                (212) 230-8888
Attention: Philip D. Anker, Esq. (Philip.Anker@wilmerhale.com)


If to Yorkville (to the extent a signatory hereto):


101 Hudson Street, Suite 3700
Jersey City, New Jersey 07303
Attention: Eric Hansen, Esq.
(ehansen@yorkvilleadvisors.com)


with a copy to:


Baker Botts L.L.P.
2001 Ross Avenue
Dallas, Texas 75201
Telephone:                                (214) 953-6571
Facsimile:                                (214) 953-6503
Attention: C. Luckey McDowell, Esq.
(luckey.mcdowell@bakerbotts.com)

 
47

--------------------------------------------------------------------------------

 

If to Cranshire (to the extent a signatory hereto


Greenberg Traurig LLP
77 W. Wacker Dr., Suite 2500
Chicago, Illinois 60601
Telephone:                                (312) 456-8448
Facsimile:                                (312) 456-8435
Attention:                                Todd Mazur, Esq.- (mazurt@gtlaw.com)
Peter Lieberman (liebermanp@gtlaw.com)


If to Evolution (the extent it executes this Agreement):


c/o Evolution Capital Management LLC
2425 Olympic Boulevard, Suite 120E
Santa Monica, California 90404
Telephone:                                (310) 315-8866
Attention:                                Brian S. Yeh (brian.yeh@evoftind.com)


with a copy to:


Cadwalader, Wickersham & Taft LLP
One World Financial Center
New York, New York 10281
Telephone:                                (212) 504-6373
Facsimile:                                (212) 504-6666
Attention:                                Gregory M. Petrick, Esq.
(gregory.petrick@cwt.com)


If to Kings Road (the .extent it executes this Agreement):


c/o Polygon Investment Partners LP
598 Madison Avenue, 14th Floor
New York, New York 10022
Telephone:                                (212) 359-7300
Facsimile:                                (212) 359-7303
Attention:                                Erik M.W. Casperson
(ecaspersen@polygoninv.com)
Brandon L. Jones (bjones@polygoninv.com)


with a copy to:


Latham & Watkins LLP
633 West Fifth Street, Suite 4000
Los Angeles, California 90071
Telephone:                                (213) 485-1234
Facsimile:                                (213) 891-8763

 
48

--------------------------------------------------------------------------------

 

Attention:                                Russell Sauer, Esq.
(russ.sauer@lw.com)


If to CVI (the extent it executes this Agreement):


c/o Heights Capital Management
101 California Street, Suite 3250
San Francisco, California 94111
Telephone:                                (415) 403-651.0
Facsimile:                                (610) 617-3896
Attention:                                Michael Spolan
(Michael.Spolan@sig.com)


with a copy to:


Klehr, Harrison, Harvey, Branzburg & Ellers, LLP
919 Market Street, Suite 1000
Wilmington, Delaware 19801
Telephone:                                (302) 426-1189
Facsimile:                                (302) 426-9193
Attention:                                Richard M. Beck, Esq.
(rbeck@klehr.com)


If to Portside (the extent it executes this Agreement):


c/o Ramius Capital Group, L.L.C.
666 Third Avenue, 26th Floor
New York, New York 10017
Telephone:                                (212) 845-7955
Facsimile:                                (212) 201-4802
Attention:                                Jeffrey Smith Osmith@ramius.com)
Peter Feld (pfeld@ramius.com)
Owen Littman (olittman@ramius.com)


with a copy to:


Hennigan, Bennett & Dorman
601 South Figueroa Street, Suite 3300
Los Angeles, California 90017
Telephone:                                (213) 694-1012
Facsimile:                                (213) 694-1234
Attention:                                Bruce Bennett, Esq.
(bennettb@hbdlawyers.com)


Section 4.3                                Governing Law, Jurisdiction. Jury
Trial. All questions concerning the construction, validity, enforcement and
interpretation of this Guaranty shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdiction other than the
State of New York. The guarantor hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in

 
49

--------------------------------------------------------------------------------

 

connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. The Guarantor hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Guaranty and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
THE GUARANTOR HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS GUARANTY OR ANY TRANSACTION CONTEMPLATED
HEREBY.


Section 4.4                                Amendments. This Guaranty may be
amended only by an instrument in writing executed by the party or an authorized
representative of the party against whom such amendment is sought to be
enforced.


Section 4.5                                Parties Bound: Assignment: Joint and
Several. This Guaranty shall be binding upon and inure to the benefit of the
parties hereto and their respective successors, assigns and legal
representatives; provided, however, that Guarantor may not, without the prior
written consent of the Lenders, assign any of its rights, powers, duties or
obligations hereunder.


Section 4.6                                Headings. Section headings are for
convenience of reference only and shall in no way affect the interpretation of
this Guaranty.


Section 4.7                                Recitals. The recital and
introductory paragraphs hereof are a part hereof, form a basis for this Guaranty
and shall be considered prima facie evidence of the facts and documents referred
to therein.


Section 4.8                                Rights and Remedies. The exercise by
the Lenders of any right or remedy hereunder or under any other instrument, or
at law or in equity, shall not preclude the concurrent or subsequent exercise of
any other right or remedy.


Section 4.9                                Confidentiality. Except to the extent
required by applicable law, the terms and conditions of this Guaranty shall
remain confidential and shall not be disclosed to anyone without the written
consent of the Guarantor. The existence of a partial guaranty may be publicly
disclosed in connection with the dismissal of the Bankruptcy Case.


Section 4.10                                Extensions of Deadlines and Notice
of Trigger Events. Any deadline under this Guaranty, including but not limited
to, the timeframes set forth in sections 1.2 (a)-(g) herein may be extended by
the mutual written agreement of the Lenders and the Guarantor. In the event of
any default under this Guaranty, including but not limited to, the expiration of
any deadline set forth in sections 1.2(a)-(g) herein, the defaulting party shall

 
50

--------------------------------------------------------------------------------

 

be entitled to three (3) business days' notice of the default and the
opportunity to cure such default.


Section 4.11                                Recovery. By Lenders. Any proceeds
recovered by any Lender under this Guaranty in excess of its Pro Rata Share of
the Total Debt shall be held by such Lender in trust for the pro rata benefit of
the other Lenders and distributed accordingly. This provision shall survive
termination of this Guaranty.


Section 4.12                                After-Acquired Claims. In the event
that a Lender acquires (and continues to hold) the Notes and Warrants (the
"Excluded Securities") under the Transaction Document of a Noteholder that is
not a signatory hereto (an "Excluded Noteholder"), such Excluded Securities
acquired (and held) by such Lender shall be deemed to be Notes and Warrants of
such Lender governed by the terms and conditions of this Guaranty and the
Collateral Documents (and the benefits hereunder) as if such Excluded Securities
were held by such Lender as of the date of this Guaranty (but only for so long
as such Excluded Securities are held by such Lender). The Pro Rata Share of any
lender that acquires Notes from an Excluded Noteholder (or that transfers any
portion of its Notes) shall be adjusted accordingly.


Section 4.13                                Entirely. THIS GUARANTY EMBODIES THE
FINAL AND ENTIRE AGREEMENT OF GUARANTOR WITH RESPECT TO GUARANTOR'S GUARANTY OF
THE GUARANTEED OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTOR AS
A FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF
DEALING BETWEEN OR AMONG GUARANTOR AND ANY LENDER, NO COURSE OF PERFORMANCE, NO
TRADE PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY. THERE
ARE NO ORAL AGREEMENTS BETWEEN OR AMONG THE GUARANTOR AND ANY LENDER.

 
51

--------------------------------------------------------------------------------

 

EXECUTED as of the day and year first above written.




GUARANTOR


/s/ Dennis McLaughlin                                                      
Dennis McLaughlin



 
52

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Lenders below have caused their respective signature
page to this Guaranty to be duly executed as of the date first written above.


Castlerigg Master Investments
Ltd.                                                                                                Kings
Road Investments Ltd.
By:           Sandell Asset Management Corp.


By:                                                                By:                                                                
Name:                                                                                     Name:
Title:                                                                                     Title:


Evolution Master Fund Ltd. SPC,
Segregated                                                                                                Capital
Ventures Internationl
Portfolio
M                                                                                     By:           Heights
Capital Management, Inc.
its authorized agent


By:                                                                By:                                                                
Name:                                                                                     Name:
Title:                                                                                     Title:


Radcliffe SPC, Ltd. for and on behalf of
the                                                                                                           YA
Global Investment, L.P., (formerly,
Class A Convertible Crossover
Segregated                                                                                                Cornell
Capital Partners, LP
Portfolio                                                                           By:           Yorkville
Advisors, LLC
By:           RG Capital Management
Company,                                                                                     Its:           General
Partner
L.P.
By:           RGC Management Company, LLC


By:                                                                By:                                                                
Name:                                                                                     Name:
Title:                                                                                     Title:


Cranshire Capital,
LP                                                                                                Portside
Growth and Opportunity Fund




By:                                                                By:                                                                
Name:                                                                                     Name:
Title:                                                                                     Title:



 
53

--------------------------------------------------------------------------------

 

EXHIBIT C


CONFESSIONS OF JUDGMENT
EXECUTION VERSION


SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW
YORK                                                                                                                     
|

 
54

--------------------------------------------------------------------------------

 

PORTSIDE GROWTH AND OPPORTUNITY FUND,
LTD.                                                                                                                                |           AFFIDAVIT
OF
|           CONFESTION OF
Plaintiff                                                      |           JUDGMENT
|
-against-                                                                                     |           Index
No.
|
EARTH BIOFUELS,
INC.                                                                                                                     |
|
Defendant.                                                                |
______________________________________________________|




STATE OF NEW YORK  )
) ss
COUNTY OF NEW YORK  )


Mr. Dennis McLaughlin, being duly sworn, deposes and says:


1.           I am the Chief Executive Officer of Earth Biofuels, Inc. ("EBOF")
the Defendant in the above-entitled action, whose corporate address is 3001 Knox
Street, Suite 403, Dallas, TX 75205.


2.           I am authorized by EBOF to confess judgment on EBOF's behalf, in
favor of plaintiff, Portside Growth and Opportunity Fund ("Portside") for the
sum of $1,916,246 (as of September 28, 2007);


3.           Pursuant to Section 3218 of the New York Civil Practice Law and
Rules, I hereby confess judgment on EBOF's behalf, in favor of Portside for
$1,916,246 (as of September 28, 2007), and authorize it and its parents,
subsidiaries, affiliates, agents, representatives, attorneys, executors,
administrators, directors, officers, shareholders, employees, successors,
assigns, predecessors, transferees, and insurers to enter judgment in the
Supreme Court of the State of New York, County of New York, against EBOF in the
amount of $1,916,246 (as of September 28, 2007).


4.           This confession of judgment is for a debt due and owing to
Portside, and arises under certain a promissory note dated July 24, 2006 issued
pursuant to a Securities Purchase Agreement dated July 24, 2006 (the
"Transaction Documents").


5.           The debt is unconditionally due and owing to Portside by virtue of
numerous events of default arising under the Transaction Documents which have
been acknowledged by EBOF in an interim restructuring agreement dated November
13, 2007 (the "Interim Restructuring Agreement") and as such are undisputed.





 
55

--------------------------------------------------------------------------------

 

6.           Pursuant to the Interim Restructuring Agreement, EBOF also agreed
and acknowledged that it is indebted to Portside in the amount of $1,916,246 (as
of September 28, 2007), and confesses judgment herein on that debt.


7.           Further, as set forth in Section 3 of the Interim Restructuring
Agreement if EBOF failed to meet the conditions set forth in Section 3 of the
Interim Restructuring Agreement by the dates specified therein, then EBOF
authorized Portside to file this Affidavit of Confession of Judgment in which
EBOF confesses judgment in favor of Portside and against EBOF in the amount of
$1,916,246 (as of September 28, 2007).


8.           This confession of judgment does not violate section 3201 of the
New York Civil Practice Law and Rules because it was "not executed prior to the
time a default in the payment of an installment occurs in connection with the
purchase of fifteen hundred dollars or less of any commodities for any use other
than a commercial or business use upon any plan of deferred payments whereby the
price or cost is payable in two or more installments."


9.           This confession of judgment is not for the purpose of securing
plaintiff against a contingent liability.




By:  /s/ Dennis
McLaughlin                                                                           
Dennis McLaughlin
Chief Executive Officer
Earth Biofuels, Inc.


Sworn to before me this 13th day
Of Nov 2007


/s/ Marcella Smith                                           
NOTARY PUBLIC


[NOTARY STAMP]

 
56

--------------------------------------------------------------------------------

 

EXECUTION VERSION


SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW
YORK                                                                                                                     
|
CASTLERIGG MASTER INVESTMENTS,
LTD                                                                                                                                |           AFFIDAVIT
OF
|           CONFESTION OF
Plaintiff                                                      |           JUDGMENT
|
-against-                                                                                     |           Index
No.
|
EARTH BIOFUELS,
INC.                                                                                                                     |
|
Defendant.                                                                |
______________________________________________________|




STATE OF NEW YORK )
) ss
COUNTY OF NEW YORK )

 
Mr. Dennis McLaughlin, being duly sworn, deposes and says:


1.           I am the Chief Executive Officer of Earth Biofuels, Inc. ("EBOF")
the Defendant in the above-entitled action, whose corporate address is 3001 Knox
Street, Suite 403, Dallas, TX 75205.


2.           I am authorized by EBOF to confess judgment on EBOF's behalf, in
favor of plaintiff, Castlerigg Master Investments, Ltd. ("Castlerigg") for the
sum of $80,919,551 (as of September 28, 2007);


3.           Pursuant to Section 3218 of the New York Civil Practice Law and
Rules, I hereby confess judgment on EBOF's behalf, in favor of Castlerigg for
$80,919,551 (as of September 28, 2007), and authorize it and its parents,
subsidiaries, affiliates, agents, representatives, attorneys, executors,
administrators, directors, officers, shareholders, employees, successors,
assigns, predecessors, transferees, and insurers to enter judgment in the
Supreme Court of the State of New York, County of New York, against EBOF in the
amount of $80,919,551 (as of September 28, 2007).


4.           This confession of judgment is for a debt due and owing to
Castlerigg, and arises under certain a promissory note dated July 24, 2006
issued pursuant to a Securities Purchase Agreement dated July 24, 2006 (the
"Transaction Documents").


5.           The debt is unconditionally due and owing to Castlerigg by virtue
of numerous events of default arising under the Transaction Documents which have
been acknowledged by EBOF in an interim restructuring agreement dated November
13, 2007 (the "Interim Restructuring Agreement") and as such are undisputed.

 
57

--------------------------------------------------------------------------------

 



6.           Pursuant to the Interim Restructuring Agreement, EBOF also agreed
and acknowledged that it is indebted to Castlerigg in the amount of $80,919,551
(as of September 28, 2007), and confesses judgment herein on that debt.


7.           Further, as set forth in Section 3 of the Interim Restructuring
Agreement if EBOF failed to meet the conditions set forth in Section 3 of the
Interim Restructuring Agreement by the dates specified therein, then EBOF
authorized Castlerigg to file this Affidavit of Confession of Judgment in which
EBOF confesses judgment in favor of Castlerigg and against EBOF in the amount of
$80,919,551 (as of September 28, 2007).


8.           This confession of judgment does not violate section 3201 of the
New York Civil Practice Law and Rules because it was "not executed prior to the
time a default in the payment of an installment occurs in connection with the
purchase of fifteen hundred dollars or less of any commodities for any use other
than a commercial or business use upon any plan of deferred payments whereby the
price or cost is payable in two or more installments."


9.           This confession of judgment is not for the purpose of securing
plaintiff against a contingent liability.




By:  /s/ Dennis
McLaughlin                                                                           
Dennis McLaughlin
Chief Executive Officer
Earth Biofuels, Inc.


Sworn to before me this 13th day
Of Nov 2007


/s/ Marcella Smith                                           
NOTARY PUBLIC


[NOTARY STAMP]

 
58

--------------------------------------------------------------------------------

 

EXECUTION VERSION


SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW
YORK                                                                                                                     
|
RADCLIFFE SPC, LTD. FOR AND ON BEHALF OF
THE                                                                                                                                |           AFFIDAVIT
OF
CLASS A CONVERTIBLE CROSSOVER
SEGREGATED                                                                                                                                |           CONFESTION
OF
PORTFOLIO                                                                                                           |           JUDGMENT
Plaintiff                                                      |
|           Index No.
-against-                                                                                     |
|
EARTH BIOFUELS,
INC.                                                                                                                     |
|
Defendant.                                                                |
______________________________________________________|




STATE OF NEW YORK   )
            ) ss
COUNTY OF NEW YORK  )


Mr. Dennis McLaughlin, being duly sworn, deposes and says:


1.           I am the Chief Executive Officer of Earth Biofuels, Inc. ("EBOF")
the Defendant in the above-entitled action, whose corporate address is 3001 Knox
Street, Suite 403, Dallas, TX 75205.


2.           I am authorized by EBOF to confess judgment on EBOF's behalf, in
favor of plaintiff, Radcliffe SPC, Ltd. for and on behalf of the Class A
Convertible Crossover
Segregated Portfolio ("Radcliffe") for the sum of $9,581,229 (as of September
28, 2007);


3.           Pursuant to Section 3218 of the New York Civil Practice Law and
Rules, I hereby confess judgment on EBOF's behalf, in favor of Radcliffe for
$9,581,229 (as of September 28, 2007), and authorize it and its parents,
subsidiaries, affiliates, agents, representatives, attorneys, executors,
administrators, directors, officers, shareholders, employees, successors,
assigns, predecessors, transferees, and insurers to enter judgment in the
Supreme Court of the State of New York, County of New York, against EBOF in the
amount of $9,581,229 (as of September 28, 2007).


4.           This confession of judgment is for a debt due and owing to
Radcliffe, and arises under certain a promissory note dated July 24, 2006 issued
pursuant to a Securities Purchase Agreement dated July 24, 2006 (the
"Transaction Documents").


5.           The debt is unconditionally due and owing to Radcliffe by virtue of
numerous events of default arising under the Transaction Documents which have
been acknowledged by EBOF in an interim restructuring

 
59

--------------------------------------------------------------------------------

 

agreement dated November 13, 2007 (the "Interim Restructuring Agreement") and as
such are undisputed.


6.           Pursuant to the Interim Restructuring Agreement, EBOF also agreed
and acknowledged that it is indebted to Radcliffe in the amount of $80,919,551
(as of September 28, 2007), and confesses judgment herein on that debt.


7.           Further, as set forth in Section 3 of the Interim Restructuring
Agreement if EBOF failed to meet the conditions set forth in Section 3 of the
Interim Restructuring Agreement by the dates specified therein, then EBOF
authorized Radcliffe to file this Affidavit of Confession of Judgment in which
EBOF confesses judgment in favor of Radcliffe and against EBOF in the amount of
$80,919,551 (as of September 28, 2007).


8.           This confession of judgment does not violate section 3201 of the
New York Civil Practice Law and Rules because it was "not executed prior to the
time a default in the payment of an installment occurs in connection with the
purchase of fifteen hundred dollars or less of any commodities for any use other
than a commercial or business use upon any plan of deferred payments whereby the
price or cost is payable in two or more installments."


9.           This confession of judgment is not for the purpose of securing
plaintiff against a contingent liability.




By:  /s/ Dennis
McLaughlin                                                                           
Dennis McLaughlin
Chief Executive Officer
Earth Biofuels, Inc.


Sworn to before me this 13th day
Of Nov 2007


/s/ Marcella Smith                                           
NOTARY PUBLIC


[NOTARY STAMP]



 
60

--------------------------------------------------------------------------------

 

EXHIBIT D


SUBSIDIARY GUARANTY
EXECUTION VERSION


GUARANTY AGREEMENT


THIS GUARANTY AGREEMENT (the "Guaranty") is executed as of November 13, 2007, by
the entities listed on the SCHEDULE OF EBOF SUBSIDIARIES attached hereto as
Exhibit A (each, a "Guarantor" and collectively, the “Guarantors”), for the
ratable benefit of the lenders listed that are signatories hereto (collectively,
the "Lenders").


W I T N E S S E T H:


WHEREAS, Radcliffe SPC, Ltd. for and on behalf of the Class A Convertible
Crossover Segregated Portfolio ("Radcliffe"), Castlerigg Master Investments Ltd.
("Castlerigg"), and Capital Ventures International ("CVI"; collectively, the
"Initial Bridge Lenders") are parties to a Securities Purchase Agreement, dated
as of June 7, 2006 (the "Initial Bridge Securities Purchase Agreement") with
Earth Bioftiels, Inc. ("EBOF"), pursuant to which EBOF issued, among other
things, warrants to purchase 1,500,000 shares of common stock, $0.001 par value
(the "Common Stock"), of EBOF at the exercise price of $2.93 (the "Initial
Bridge Warrants") and in connection with the Initial Bridge Securities Purchase
Agreement, EBOF executed a Registration Rights Agreement: (the "Initial Bridge
Registration Rights Agreement," collectively with the Initial Bridge Securities
Purchase Agreement and the Initial Bridge Warrants, the "Initial Bridge
Transaction Documents") under which it agreed to cooperate in the registration
of the securities under the Initial Bridge Securities Purchase Agreement;


WHEREAS, Castlerigg (the "Second Bridge Lender") is a party to a Securities
Purchase Agreement, dated as of July 10, 2006 (the "Second Bridge Securities
Purchase Agreement") with EBOF, pursuant to which EBOF issued, among other
things, warrants to purchase 1,500,000 shares of Common Stock at the exercise
price of $2.50 (the "Second Bridge Warrants") and in connection with the Second
Bridge Securities Purchase Agreement, EBOF executed a Registration Rights
Agreement (the "Second Bridge Registration Rights Agreement," collectively with
the Second Bridge Securities Purchase Agreement, Second Bridge Warrants, the
"Second Bridge Transaction Documents") under which it agreed, to cooperate in
the registration of the securities under the Second Bridge Securities Purchase
Agreement;


WHEREAS, Radcliffe, Castlerigg, CVI, YA Global Investments, L.P. (formerly known
as Cornell Capital, L.P. ("Yorkville")), Cranshire Capital L.P. ("Cranshire"),
Portside Growth
and Opportunity Fund ("Portside"), Evolution Master Fund Ltd. SPC, Segregated
Portfolio. M ("Evolution"), and Kings Road Investments Ltd. ("Kings Road";
collectively, the "Noteholders") are parties to a Securities Purchase Agreement,
dated as of July 24, 2006 (the "Securities Purchase Agreement") with EBOF,
pursuant to which EBOF issued (i) 8% Senior Convertible Notes (collectively, the
"Notes") in the aggregate principal amount of $52.5 million, which were
unsecured and convertible into shares of Common Stock at $2.90 per share, and
(ii) warrants to purchase in excess of 9,000,000 shares of common stock of EBOF
at the exercise price of $2.90 (the "Warrants") and in connection with the
Securities Purchase Agreement, EBOF executed a Registration Rights Agreement
(the "Registration Rights Agreement," collectively with the Initial Bridge
Transaction Documents , the Second Bridge Transaction

 
61

--------------------------------------------------------------------------------

 

 Documents, the Securities Purchase Agreement, Notes, and Warrants, the
"Transaction Documents") under which it agreed to cooperate in the registration
of the securities under the Securities Purchase Agreement;


WHEREAS, certain Noteholders individually delivered an Event of Default
Redemption Notice to EBOF identifying various events of default under the Notes
and demanding that EBOF redeem the Noteholders' interest in the Notes at the
so-called Event of Default Redemption Price, and EBOF failed to remit the Event
of Default Redemption Price;


WHEREAS, the Guarantors acknowledge that Events of Default (as defined in the
Transaction Documents) have occurred and are continuing;


WHEREAS, EBOF and Guarantors acknowledge that the aggregate amount of the
outstanding amount due and owing to the Noteholders is $100,651,173.00 (as of
September 28, 2007), plus fees, costs, and expenses, and such amount is payable
to the Noteholders without setoff, counterclaim, deduction, offset or defense
(the "Total Debt");


WHEREAS, on July 11, 2007, Radcliffe, Yorkville, Portside, Castlerigg and
Evolution commenced an involuntary bankruptcy proceeding against EBOF pursuant
to Title 11 of the United States Code (the "Bankruptcy Code") in the United
States Bankruptcy Court for the District of Delaware, Case No. 07-10928 (CSS)
(the "Bankruptcy Case");


WHEREAS, EBOF wishes to explore the possibility of restructuring and modifying
the existing rights and obligations under the Transaction Documents with the
Noteholders through one or more definitive documents to be negotiated during the
course of the next 6 to 12 months (the "Restructuring Transaction");


WHEREAS, at EBOF's request, the Lenders are willing, subject to and on the terms
and conditions set forth in the Interim Restructuring Agreement (as defined
below) and in the documents to be executed in connection therewith, to forbear
from exercising rights and remedies under the Transaction Documents and to
consent to dismissal of the Bankruptcy Case in exchange for the terms hereof and
of the Interim Restructuring Agreement and the other documents to be executed in
connection therewith;


WHEREAS, pursuant to the Interim Restructuring Agreement, dated November 13,
2007 (the "Interim Restructuring Agreement"), EBOF has, among other things,
executed confessions of judgment (the "Confessions of Judgment"), which shall
not be filed until the occurrence of certain events specified in the Interim
Restructuring Agreement;


WHEREAS, to facilitate a consensual restructuring and the dismissal of the
Bankruptcy Case, without which the Guarantors could themselves end up in
bankruptcy and without the support of EBOF, the Guarantors have agreed to
guarantee a portion of the Total Debt for the ratable benefit of the Lenders;

 
62

--------------------------------------------------------------------------------

 

WHEREAS, interests in each Guarantor are owned of directly or indirectly (as the
case may be) by EBOF, and each Guarantor will directly benefit from the
restructuring negotiations.


NOW, THEREFORE, as an inducement to the Lenders to negotiate a restructuring,
and for other good and valuable consideration, the receipt and legal sufficiency
of which are hereby acknowledged, the parties do hereby agree as follows:


ARTICLE I


NATURE AND SCOPE OF GUARANTY


Section 1.1                                Guaranty of Debt.              Each
Guarantor hereby irrevocably and unconditionally guarantees for the ratable
benefit5 of each Lender the prompt payment of each such Lender's Pro Rata Share
of the Total Debt, which shall be immediately due and payable upon any of the
following events:.


(a)           prior to the Restructuring Consummation Deadline. (as defined in
section 1.2(e) below), either (x) an order for relief is entered in a case under
the Bankruptcy Code with respect to McLaughlin, EBOF, or any Subsidiary, or (y)
an involuntary bankruptcy petition is filed against EBOF or any Subsidiary and
such petition is not dismissed on or. before sixty (60) days after the date such
petition is filed;


(b)           failure of EBOF to execute security documents (in form and
substance acceptable to the Lenders holding 662/3 of the aggregate face amount
of the Notes then outstanding (the “Required Lenders”) as determined by the
Required Lenders in their sole discretion) sufficient to provide the Lenders
with liens, subject only to any then-valid existing liens, on all of EBOF's
assets to secure EBOF's obligations under the Confessions of Judgment and/or the
Transaction Documents on or. before ten (10) days after the date that, the order
dismissing the Bankruptcy Case is entered on the docket6;


(c)           failure of all of the Subsidiaries to execute security documents
(in form and substance acceptable to the Required Lenders as determined by the
Required Lenders in their sole discretion), in favor of the Lenders, subject
only to any then-valid existing liens,


securing their respective obligations under the guaranty by the Subsidiaries on
or before ten (10) days after the Dismissal Date;



--------------------------------------------------------------------------------

 
5 The ratable benefit will be determined by calculating the Lender's pro rata
share ("Pro Rata Share"), which means the ratio determined by dividing (x) the
face amount of the Notes then held by such Lender by (y) the face amount of
Notes then held by all Lenders.
 
6 The date that the order dismissing the Bankruptcy Case is entered on the
docket and such order is not subject to any stay shall be referred to herein as
the "Dismissal Date."

 
63

--------------------------------------------------------------------------------

 

(d)           failure of EBOF and Subsidiaries to execute a term sheet with the
material terms of a restructuring (in form and substance acceptable to the
Required Lenders in their sole discretion) (the "Restructuring Term Sheet") on
or before thirty (30) days after the Dismissal Date;


(e)           failure of EBOF and Subsidiaries to consummate the transactions
contemplated in the Restructuring Term Sheet fully (as determined by the
Required Lenders in their reasonable discretion) on or before one hundred and
twenty (120) days after the Dismissal Date (the "Restructuring Consummation
Deadline");


(f)           any action is commenced to void, avoid, invalidate, subordinate,
recharacterize, reduce or recover (in whole or in part) any or all of the
Release, this Guaranty, the Noteholders' claims against EBOF, the Confessions of
Judgment, the Subsidiary Guaranty (each as described in the Interim
Restructuring Agreement and collectively, the "Collateral Documents"), any claim
of any of the Lenders under any of the Notes or any of the other Transaction
Documents, any lien granted to secure any such 'claim or obligation under any of
the Collateral Documents or any of the Transaction Documents (including, without
limitation, the actions described in sections 5 (b) and (c) of the Interim
Restructuring Agreement), or any payment made in respect of any such claim or
obligation; or (g) EBOF or any Subsidiary grants or permits to exist any lien
not in existence as of the date of this Guaranty on any of its assets.


(g)           EBOF or any Subsidiary grants or permits to exist any lien not in
existence as of the date of this Guaranty or any of its assets.


Section 1.2                                Elimination of Guaranty. If EBOF and
its Subsidiaries fully consummate the transactions contemplated in the
Restructuring Term Sheet (as determined by the Required Lenders in their
reasonable discretion) on or before the Restructuring Consummation Deadline,
this Guaranty shall terminate and no longer be of any force and effect unless
there is any action commenced seeking to void, avoid, invalidate, subordinate,
recharacterize, reduce or recover (in whole or in part) any such transactions or
any lien granted to secure, or any payment made on, any obligation owing to the
Lenders in connection with any such transactions, any of the Transaction
Documents, or any of the Collateral Documents.


Section 1.3                                Nature of Guaranty. This Guaranty is
an irrevocable, absolute, continuing guaranty of payment and performance and not
a guaranty of collection. The obligations of each Guarantor to the Lenders under
this Guaranty shall be joint and several. This Guaranty shall not be discharged
by the assignment or negotiation of all or part of the Notes.


Section 1.4                                Guaranteed Obligations Not Reduced by
Offset. The Guaranty and obligations of the Guarantors to the Lenders shall not
be reduced, discharged or released because or by reason of any existing or
future offset, claim or defense of EBOF or any of its Subsidiaries, or any other
party, against the Lenders.

 
64

--------------------------------------------------------------------------------

 

Section 1.5                                Payment By. Guarantor. If all or any
part of the obligations under this Guaranty shall not be punctually paid when
due, the Guarantors shall, immediately upon demand by the Lenders pay in lawful
money of the United States of America, the amounts due to the Lenders at the
addresses as set forth herein for the Lenders. Such demand shall be deemed made,
given and received in accordance with the notice provisions hereof.


Section 1.6                                No Duty To Pursue Others. It.shall
not be necessary for the Lenders (and the Guarantors hereby waives any rights
that the Guarantors may have to require the Lenders), in order to enforce the
obligations of the Guarantors hereunder, first to (a) institute suit or exhaust
its remedies against EBOF or any Subsidiary or others liable under the
Transaction Documents or the Confessions of Judgment or any other person, (b)
enforce the Lenders' rights against any collateral which shall ever have been
given to secure any of the obligations of EBOF or its Subsidiaries, (c) enforce
the Lenders' rights against any other guarantors, (d) join EBOF or its
Subsidiaries or any others liable on the Total Debt in any action seeking to
enforce this Guaranty, or (f) resort to any other means of obtaining payment of
the Total Debt. The Lenders shall not be required to mitigate damages or take
any other action to reduce, collect or enforce the Total Debt.


Section 1.7                                Payment of Expenses. In the event
that any Guarantor should breach or fail to timely perform any provision of this
Guaranty, the Guarantors shall, immediately upon demand by the Lenders, pay the
Lenders all reasonable out-of-pocket costs and expenses (including court costs
and attorneys' fees) incurred by the Lenders in the enforcement hereof or the
preservation of the Lenders' rights hereunder. For the avoidance of doubt, the
foregoing payment obligation shall be a joint and several obligation of the
Guarantors.


Section 1.8                                Effect of Bankruptcy. In the event
that, pursuant to any insolvency, bankruptcy, reorganization, receivership or
other debtor relief law, or any judgment, order or decision thereunder, the
Lenders must rescind or restore any payment, or any part thereof, received by
the Lenders in satisfaction of the obligations hereunder, any prior release or
discharge from the terms of this Guaranty given to the Guarantors by the Lenders
shall be without effect, and this Guaranty shall remain in full force and
effect. It is the intention of the Guarantors that the Guarantors’ obligations
hereunder shall not be discharged except by the Guarantors’ indefeasible payment
of such obligations and then only to the extent of such performance.


Section 1.9                                Waiver of Subrogation. Reimbursement
and Contribution. Notwithstanding anything to the contrary contained in this
Guaranty, each Guarantor hereby unconditionally and irrevocably waives, releases
and abrogates any and all rights it may now or hereafter have under any
agreement, at law or in equity (including, without limitation, any law
subrogating the Guarantor to the rights of the Lenders), to assert any claim
against or seek contribution, indemnification or any other form of reimbursement
from EBOF, its Subsidiaries, or any other party liable for payment of any or all
of the Total Debt for any payment made by any Guarantor under or in connection
with this Guaranty or otherwise.


65

--------------------------------------------------------------------------------


ARTICLE II


EVENTS AND CIRCUMSTANCES NOT REDUCING

OR DISCHARGING GUARANTOR'S OBLIGATIONS


Each Guarantor hereby consents and agrees to each of the following, and agrees
that Guarantors’ obligations under this Guaranty shall not be released,
diminished, impaired, reduced or adversely affected by any of the following, and
waives any common law, equitable, statutory or other rights (including without
limitation rights to notice) except as otherwise expressly provided herein which
the Guarantors might otherwise have as a result of or in connection with any of
the following:


Section 2.1                                Modifications. Any renewal,
extension, increase, modification, alteration or rearrangement of all or any
part of the Total Debt under the Transaction Documents.


Section 2.2                                Adjustment.  Any adjustment,
indulgence, forbearance or compromise that might be granted or given by the
Lenders to EBOF.


Section 2.3                                Condition of EB.OF. Subsidiaries, or
Guarantors. The insolvency, bankruptcy, arrangement, adjustment, composition,
liquidation, disability, dissolution or lack of power of EBOF or any Subsidiary
or any other party at any time liable for the payment of all or part of the
Total Debt; or any dissolution of EBOF or any Subsidiary, or any sale, lease or
transfer of any or all of the assets of EBOF or any Subsidiary, or any changes
in the shareholders, partners or members of EBOF or any Subsidiary; or any
reorganization of EBOF, any Subsidiary, or the Guarantors.


Section 2.4                                Invalidity of Guaranteed Obligations.
The invalidity, illegality or unenforceability of all or any part of the' Total
Debt, or any document or agreement executed in connection with the Total Debt,
for any reason whatsoever is illegal, uncollectible or unenforceable.


Section 2.5                                Release of Obligors. Any full or
partial release of the liability of EBOF or any Subsidiary on the Total Debt or
any part thereof, or of any co-guarantors, or any other person or entity now or
hereafter liable, whether directly or indirectly, jointly, severally, or jointly
and severally, to pay, perform, guarantee or assure the payment of the Total
Debt, or any part thereof.


Section 2.6                                Other Collateral. The taking or
accepting of any other security, collateral or guaranty, or other assurance of
payment, for all or any part of the Total Debt.


Section 2.7                                Offset. Any existing or future right
of offset, claim or defense of EBOF or any Subsidiary against the Lenders, or
any other person, or against payment of the Total Debt, whether such right of
offset, claim or defense arises in connection with the Total Debt or otherwise.


Section 2.8                                Merger. The reorganization, merger or
consolidation of EBOF or any Subsidiary into or with any other corporation or
entity.

 
66

--------------------------------------------------------------------------------

 

Section 2.9                                Preference. Any payment by EBOF or
any Subsidiary to the Lenders is held to constitute a preference under
bankruptcy laws, or for any reason the Lenders are required to refund such
payment or pay such amount to EBOF or any Subsidiary or someone else.


ARTICLE III


REPRESENTATIONS AND WARRANTIES


To induce Lenders to negotiate a restructuring of the Total Debt, each Guarantor
represents and warrants to the Lenders as follows:


Section 3.1                                Benefit. EBOF is the direct or
indirect owner of interests in each Guarantor(as the case may be), and each
Guarantor has received, or will receive, direct and indirect benefits from the
making of this Guaranty.


Section 3.2                                Familiarity and Reliance. Each
Guarantor is familiar with, and has independently reviewed books and records
regarding, the financial condition of EBOF and its Subsidiaries; however, no
Guarantor is relying on such financial condition as an inducement to enter into
this Guaranty.


Section 3.3                                No Representation By Lenders. None of
the Lenders, or any other party has made any representation, warranty or
statement to any Guarantor in order to induce a Guarantor to execute this
Guaranty.


Section 3.4                                Guarantors’ Financial Condition. As
of the date hereof, and after giving effect to this Guaranty and the contingent
obligation evidenced hereby, each Guarantor, is, and will be, solvent, and has
and will have assets which, fairly valued, exceed its obligations, liabilities
(including contingent liabilities) and debts, and has and will have property and
assets sufficient to satisfy and repay its obligations and liabilities.


Section 3.5                                Legality. The execution, delivery and
performance by each Guarantor of this Guaranty and the consummation of the
transactions contemplated hereunder do not, and will not, contravene or conflict
with any law, statute or regulation whatsoever to which such Guarantor is
subject or constitute a default (or an event which with notice or lapse of time
or both would constitute a default) under, or result in the breach of, any
indenture, mortgage, deed of trust, charge, lien, or any contract, agreement or
other instrument to which such Guarantor is a party or which may be applicable
to such Guarantor. This Guaranty is a legal and binding obligation of each
Guarantor and is enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to the
enforcement of creditors' rights.


Section 3.6                                Survival. All representations and
warranties made by the Guarantors herein shall survive the execution hereof.


ARTICLE IV

 
67

--------------------------------------------------------------------------------

 

MISCELLANEOUS


Section 4.1                                Effective Date. This Guaranty shall
be placed into escrow pursuant to an escrow agreement (the form of which is
attached hereto as Exhibit B) and shall be released from escrow and become
effective as of the Dismissal Date.


Section 4.2                                Limitation of Liability. Each
Guarantor hereby confirms that it intends that its obligations under this
Guaranty will not constitute fraudulent transfers or conveyances under the
Bankruptcy Code, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act, or any similar foreign, federal, or state law. To the extent
necessary to effectuate the foregoing intention, each Guarantor irrevocably
agrees that its obligations under this Guaranty at any time shall be limited to
the maximum amount as will result in such obligations not constituting a
fraudulent transfer or conveyance under such foreign, federal, or state law.


Section 4.3                                Other Contractual Obligations. To the
extent that any provision of this Guaranty results in an event of default under
any agreement entered between any Guarantor and a third party before the
effective date of this Guaranty, such provision of this Guaranty shall become
null and void only to the extent such provision results in the event of default.


Section 4.4                                Waiver. No failure to exercise, and
no delay in exercising, on the part of the Collateral Agent or Lenders, any
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right. The rights of the Lenders hereunder shall be in
addition to all other rights provided by law. No modification or waiver of any
provision of this Guaranty, nor consent to departure therefrom, shall be
effective unless in writing and no such consent or waiver shall extend beyond
the particular case and purpose involved. No notice or demand given in any case
shall constitute a waiver of the right to take other action in the same, similar
or other instances without such notice or demand.


(a)           Notices. Any written notice required to be given under this
Guaranty shall be sent to the following by mail, electronic mail or facsimile,
and shall be deemed given upon such mailing and sending by facsimile:


If to EBOF or the Guarantors:


3001 Knox Street, Suite 403
Dallas, Texas 75205
Telephone:                                (214) 389-9800
Facsimile:                                (214) 389-9805
Attention: Dennis McLaughlin


with a copy to:


Akin Gump Strauss Hauer & Feld LLP

 
68

--------------------------------------------------------------------------------

 

1700 Pacific Avenue, Suite 4100
Dallas, Texas 75201
Telephone:                                (214) 969-4710
Facsimile:                                (214) 969-4343
Attention:. Charles R. Gibbs, Esq.


If to Sandell (to the extent a signatory hereto):


40 West 57th Street
26th Floor
New York, New York 10019
Telephone:                                (212) 603-5700
Facsimile:                                (212) 603-5710
Attention:                                Cem Hacioglu
(chacioglu@sandellmgmt.com)
Matthew Pliskin (mpliskin@sandellmgmt.com)


with a copy to:


Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Telephone:                                (212) 756-2000
Facsimile:                                (212) 593-5955
Attention:                                David M. Hillman,
Esq.(david.hillman@srz.com)
Jeffrey S. Sabin, Esq. (jeffrey.sabin@srz.com)


If to Radcliffe (to the extent a signatory hereto):


c/o RG Capital Management, L.P.
3 Bala Plaza East, Suite 501
Bala Cynwyd, PA 19004
Telephone:                                (610) 617-5911
Facsimile:                                (610) 617-0570
Attention:                                Gerald F. Stahlecker
(gstahlecker@radcliffefunds.com)


with a copy to:


Wilmer Cutler Pickering Hale and Dorr LLP
399 Park Avenue
New York, New York 10022
Telephone:                                (212) 230-8800
Facsimile:                                (212) 230-8888
Attention: Philip D. Anker, Esq. (Philip.Anker@wilmerhale.com)


If to Yorkville (to the extent a signatory hereto):

 
69

--------------------------------------------------------------------------------

 



101 Hudson Street, Suite 3700
Jersey City, New Jersey 07303
Attention: Eric Hansen, Esq.
(ehansen@yorkvilleadvisors.com)


with a copy to:


Baker Botts L.L.P.
2001 Ross Avenue
Dallas, Texas 75201
Telephone:                                (214) 953-6571
Facsimile:                                (214) 953-6503
Attention: C. Luckey McDowell, Esq.
(luckey.mcdowell@bakerbotts.com)


If to Cranshire (to the extent a signatory hereto


Greenberg Traurig LLP
77 W. Wacker Dr., Suite 2500
Chicago, Illinois 60601
Telephone:                                (312) 456-8448
Facsimile:                                (312) 456-8435
Attention:                                Todd Mazur, Esq.- (mazurt@gtlaw.com)
Peter Lieberman (liebermanp@gtlaw.com)


If to Evolution (the extent it executes this Agreement):


c/o Evolution Capital Management LLC
2425 Olympic Boulevard, Suite 120E
Santa Monica, California 90404
Telephone:                                (310) 315-8866
Attention:                                Brian S. Yeh (brian.yeh@evoftind.com)


with a copy to:


Cadwalader, Wickersham & Taft LLP
One World Financial Center
New York, New York 10281
Telephone:                                (212) 504-6373
Facsimile:                                (212) 504-6666
Attention:                                Gregory M. Petrick, Esq.
(gregory.petrick@cwt.com)


If to Kings Road (the .extent it executes this Agreement):

 
70

--------------------------------------------------------------------------------

 

c/o Polygon Investment Partners LP
598 Madison Avenue, 14th Floor
New York, New York 10022
Telephone:                                (212) 359-7300
Facsimile:                                (212) 359-7303
Attention:                                Erik M.W. Casperson
(ecaspersen@polygoninv.com)
Brandon L. Jones (bjones@polygoninv.com)


with a copy to:


Latham & Watkins LLP
633 West Fifth Street, Suite 4000
Los Angeles, California 90071
Telephone:                                (213) 485-1234
Facsimile:                                (213) 891-8763
Attention:                                Russell Sauer, Esq.
(russ.sauer@lw.com)


If to CVI (the extent it executes this Agreement):


c/o Heights Capital Management
101 California Street, Suite 3250
San Francisco, California 94111
Telephone:                                (415) 403-651.0
Facsimile:                                (610) 617-3896
Attention:                                Michael Spolan
(Michael.Spolan@sig.com)


with a copy to:


Klehr, Harrison, Harvey, Branzburg & Ellers, LLP
919 Market Street, Suite 1000
Wilmington, Delaware 19801
Telephone:                                (302) 426-1189
Facsimile:                                (302) 426-9193
Attention:                                Richard M. Beck, Esq.
(rbeck@klehr.com)


If to Portside (the extent it executes this Agreement):


c/o Ramius Capital Group, L.L.C.
666 Third Avenue, 26th Floor
New York, New York 10017
Telephone:                                (212) 845-7955
Facsimile:                                (212) 201-4802
Attention:                                Jeffrey Smith Osmith@ramius.com)
Peter Feld (pfeld@ramius.com)
Owen Littman (olittman@ramius.com)

 
71

--------------------------------------------------------------------------------

 



with a copy to:


Hennigan, Bennett & Dorman
601 South Figueroa Street, Suite 3300
Los Angeles, California 90017
Telephone:                                (213) 694-1012
Facsimile:                                (213) 694-1234
Attention:                                Bruce Bennett, Esq.
(bennettb@hbdlawyers.com)


Section 4.5                                Governing Law, Jurisdiction. Jury
Trial. All questions concerning the construction, validity, enforcement and
interpretation of this Guaranty shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdiction other than the
State of New York. Each Guarantor hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each Guarantor hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Guaranty and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT
TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS GUARANTY OR ANY TRANSACTION CONTEMPLATED
HEREBY.


Section 4.6                                Amendments. This Guaranty may be
amended only by an instrument in writing executed by the party or an authorized
representative of the party against whom such amendment is sought to be
enforced.


Section 4.7                                Parties Bound: Assignment: Joint and
Several. This Guaranty shall be binding upon and inure to the benefit of the
parties hereto and their respective successors, assigns and legal
representatives; provided, however, that Guarantor may not, without the prior
written consent of the Lenders, assign any of its rights, powers, duties or
obligations hereunder.


Section 4.8                                Headings. Section headings are for
convenience of reference only and shall in no way affect the interpretation of
this Guaranty.

 
72

--------------------------------------------------------------------------------

 

Section 4.9                                Recitals. The recital and
introductory paragraphs hereof are a part hereof, form a basis for this Guaranty
and shall be considered prima facie evidence of the facts and documents referred
to therein.


Section 4.10                                Rights and Remedies. The exercise by
the Lenders of any right or remedy hereunder or under any other instrument, or
at law or in equity, shall not preclude the concurrent or subsequent exercise of
any other right or remedy.


Section 4.11                                Intentionally Omitted.


Section 4.12                                Extensions of Deadlines and Notice
of Trigger Events. Any deadline under this Guaranty, including but not limited
to, the timeframes set forth in sections 1.2 (a)-(g) herein may be extended by
the mutual written agreement of the Lenders and EBOF (on behalf of the
Guarantors). In the event of any default under this Guaranty, including but not
limited to, the expiration of any deadline set forth in sections 1.2(a)-(g)
herein, the defaulting party shall be entitled to three (3) business days'
notice of the default and the opportunity to cure such default.


Section 4.13                                Recovery. By Lenders. Any proceeds
recovered by any Lender under this Guaranty in excess of its Pro Rata Share of
the Total Debt shall be held by such Lender in trust for the Pro Rata Benefit of
the other Lenders and distributed accordingly. This provision shall survive
termination of this Guaranty.


Section 4.14                                After-Acquired Claims. In the event
that a Lender acquires (and continues to hold) the Notes and Warrants (the
"Excluded Securities") under the Transaction Document of a Noteholder that is
not a signatory hereto (an "Excluded Noteholder"), such Excluded Securities
acquired (and held) by such Lender shall be deemed to be Notes and Warrants of
such Lender governed by the terms and conditions of this Guaranty and the
Collateral Documents (and the benefits hereunder) as if such Excluded Securities
were held by such Lender as of the date of this Guaranty (but only for so long
as such Excluded Securities are held by such Lender). The Pro Rata Share of any
lender that acquires Notes from an Excluded Noteholder (or that transfers any
portion of its Notes) shall be adjusted accordingly.


Section 4.15                                Entirely. THIS GUARANTY EMBODIES THE
FINAL AND ENTIRE AGREEMENT OF THE GUARANTORS WITH RESPECT TO GUARANTORS’
GUARANTY OF THE GUARANTEED OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY
GUARANTORS AS A FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND
NO COURSE OF DEALING BETWEEN OR AMONG GUARANTORS AND THE LENDERS, NO COURSE OF
PERFORMANCE, NO TRADE PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY
NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS
GUARANTY. THERE ARE NO ORAL AGREEMENTS BETWEEN OR AMONG THE GUARANTORS AND ANY
LENDER.

 
73

--------------------------------------------------------------------------------

 

EXECUTED as of the day and year first above written.


Earth LNG,
Inc.                                                                                     Earth
Biofuels Technology Co, LLC
d/b/a Advanced Biofuels Technology, LLC


By: /s/ Dennis
McLaughlin                                                                                     By:
/s/ Dennis McLaughlin
Name: Dennis
McLaughlin                                                                                                Name:
Dennis McLaughlin
Title:
CEO                                                                                     Title:
CEO


Applied LNG Technologies USA,
LLC                                                                                                Earth
Biofuels Distribution Co.


By: /s/ Dennis
McLaughlin                                                                                     By:
/s/ Dennis McLaughlin
Name: Dennis
McLaughlin                                                                                                Name:
Dennis McLaughlin
Title:
CEO                                                                                     Title:
CEO


Alternative Dual Fuels,
Inc.                                                                                                Earth
Biofuels of Cordele, LLC
d/b/a Apollo Leasing, Inc.


By: /s/ Dennis
McLaughlin                                                                                     By:
/s/ Dennis McLaughlin
Name: Dennis
McLaughlin                                                                                                Name:
Dennis McLaughlin
Title:
CEO                                                                                     Title:
CEO


Arizona LNG,
LLC                                                                                     B20
Customs, LLC


By: /s/ Dennis
McLaughlin                                                                                     By:
/s/ Dennis McLaughlin
Name: Dennis
McLaughlin                                                                                                Name:
Dennis McLaughlin
Title:
CEO                                                                                     Title:
CEO


Fleet Star,
Inc.                                                                                     Earth
Biofuels Operating, Inc.


By: /s/ Dennis
McLaughlin                                                                                     By:
/s/ Dennis McLaughlin
Name: Dennis
McLaughlin                                                                                                Name:
Dennis McLaughlin
Title:
CEO                                                                                     Title:
CEO


Durant Biofuels,
LLC                                                                                                Earth
Biofuels Retail Fuels, Co.


By: /s/ Dennis
McLaughlin                                                                                     By:
/s/ Dennis McLaughlin
Name: Dennis
McLaughlin                                                                                                Name:
Dennis McLaughlin
Title:
CEO                                                                                     Title:
CEO



 
74

--------------------------------------------------------------------------------

 

Earth Ethanol of Washington,
LLC                                                                                                Earth
Ethanol, Inc.


By: /s/ Dennis
McLaughlin                                                                                     By:
/s/ Dennis McLaughlin
Name: Dennis
McLaughlin                                                                                                Name:
Dennis McLaughlin
Title:
CEO                                                                                     Title:
CEO



 
75

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Lenders below have caused their respective signature
page to this Guaranty to be duly executed as of the date first written above.


Castlerigg Master Investments
Ltd.                                                                                                Kings
Road Investments Ltd.
By:           Sandell Asset Management Corp.


By:                                                                By:                                                                
Name:                                                                                     Name:
Title:                                                                                     Title:


Evolution Master Fund Ltd. SPC,
Segregated                                                                                                Capital
Ventures Internationl
Portfolio
M                                                                                     By:           Heights
Capital Management, Inc.
its authorized agent


By:                                                                By:                                                                
Name:                                                                                     Name:
Title:                                                                                     Title:


Radcliffe SPC, Ltd. for and on behalf of
the                                                                                                           YA
Global Investment, L.P., (formerly,
Class A Convertible Crossover
Segregated                                                                                                Cornell
Capital Partners, LP
Portfolio                                                                           By:           Yorkville
Advisors, LLC
By:           RG Capital Management
Company,                                                                                     Its:           General
Partner
L.P.
By:           RGC Management Company, LLC


By:                                                                By:                                                                
Name:                                                                                     Name:
Title:                                                                                     Title:


Cranshire Capital,
LP                                                                                                Portside
Growth and Opportunity Fund




By:                                                                By:                                                                
Name:                                                                                     Name:
Title:                                                                                     Title:



 
76

--------------------------------------------------------------------------------

 

[SUBSIDIARY GUARANTY] EXHIBIT A


SCHEDULE OF EBOF SUBSIDIARIES




Subsidiary
 
Earth LNG, Inc.
 
Applied LNG Technologies USA, LLC
 
Alternative Dual Fuels, Inc.
d/b/a Apollo Leasing, Inc.
 
Arizona LNG, LLC
 
Fleet Star, Inc.
 
Durant Biofuels, LLC
 
Earth Biofuels Technology Co., LLC
d/b/a Advanced Biofuels Technology, LLC
 
Earth Biofuels Distribution Co.
 
Earth Biofuels of Cordele, LLC
 
B20 Customs, LLC
 
Earth Biofuels Operating, Inc.
 
Earth Biofuels Retail Fuels, Co.
 
Earth Ethanol, Inc.
 
Earth Ethanol of Washington, LLC




 
77

--------------------------------------------------------------------------------

 

EXHIBIT E


EXECUTION VERSION


ESCROW AGREEMENT


Escrow Agreement dated as of November 13, 2007 (the "Agreement Date") among (i)
SCHULTE ROTH & ZABEL LLP ("SRZ"); (ii) LENDERS that are signatories hereto
(collectively, the "Lenders"); (iii) EARTH BIOFUELS, INC., a Delaware
Corporation, ("EBOF"); (iv) DENNIS MCLAUGHLIN, ("McLaughlin") an individual; and
(v) entities listed on the SCHEDULE OF EBOF SUBSIDIARIES attached hereto as
Schedule A (individually, a "Subsidiary" and collectively, the "Subsidiaries").
SRZ, the Lenders, EBOF, McLaughlin, and the Subsidiaries shall each be referred
to herein as a "Party" and collectively, the "Parties."


WHEREAS, EBOF and certain Noteholders7 are parties to a Securities Purchase
Agreement, dated as of July 24, 2006 (the "Securities Purchase Agreement"),
pursuant to which EBOF issued (i) 8% o Senior Convertible Notes in the aggregate
principal amount of $52.5 million, which were unsecured and convertible into
shares of EBOF's common stock at $2.90 per share, and (ii) warrants to purchase
in excess of 9,000,000 shares of common stock of EBOF at the exercise price of
$2.90; and in connection with the Securities Purchase Agreement, EBOF executed a
Registration Rights Agreement under which it agreed to cooperate in the
registration of the securities under the Securities Purchase Agreement.


WHEREAS, on July 11, 2007, Radcliffe, Yorkville, Castlerigg, Portside and
Evolution (collectively, the "Petitioning Creditors") commenced an involuntary
bankruptcy proceeding against EBOF pursuant to Title 11 of the United States
Code in the United States Bankruptcy Court for the District of Delaware (the
"Bankruptcy Court"), Case No. 07-10928 (CSS) (the "Bankruptcy Case");


WHEREAS, pursuant to the Interim Restructuring Agreement dated November 13, 2007
(the "Interim Restructuring Agreement"), the parties thereto agreed to execute
the Interim Restructuring Agreement and related exhibits and to place the
executed agreement and related exhibits in escrow with SRZ pending the release
condition described below;


WHEREAS, pursuant to the Purchase and Sale Agreements, each dated November 13,
2007 (the "Purchase and Sale Agreements"), the parties thereto agreed to execute
the Purchase and Sale Agreements and to place each executed agreement in escrow
with SRZ pending the release condition described below;



--------------------------------------------------------------------------------

 
7 "Noteholders" shall mean Castlerigg Master Investments Ltd. ("Castlering");
Radcliffe SPC, Ltd. for and on behalf of the Class A Convertible Crossover
Segregated Portfolio ("Radcliffe"); Cranshire Capital L.P. ("Cranshire"); and YA
Global Investments, L.P. (formerly known as Cornell Capital, L.P.
("Yorkville")), Portside Growth and opportunity Fund ("Portside"), Capital
Ventures International, Evolution Master Fund Ltd. SPC, Segregated Portfolio M
("Evolution"), and Kings Road Investments Ltd.

 
78

--------------------------------------------------------------------------------

 

WHEREAS, pursuant to the Release, dated November 13, 2007 (the "Release") the
parties thereto agreed to execute the Release and to place the executed Release
in escrow with SRZ pending the release condition described below;


WHEREAS, pursuant to the Guaranty by Dennis McLaughlin, dated November 13, 2007
(the "McLaughlin Guaranty") the parties thereto agreed to execute the McLaughlin
Guaranty and to place the executed McLaughlin Guaranty in escrow with SRZ
pending the release condition described below;


WHEREAS, pursuant to the Guaranty by the Subsidiaries, dated November 13, 2007
(the "Subsidiary Guaranty") the parties thereto agreed to execute the Subsidiary
Guaranty and to place the executed Subsidiary Guaranty in escrow with SRZ
pending the release condition described below;


WHEREAS, pursuant to the Confessions of Judgment, each dated November 13, 2007
(the "Confessions of Judgment") EBOF agreed to execute the Confessions of
Judgment and to place the executed Confessions of Judgment in escrow with SRZ
pending the release condition described below;


WHEREAS, SRZ has agreed to serve as escrow agent pursuant to the terms and
conditions hereof and to hold and release the (i) Interim Restructuring
Agreement; (ii) Purchase and Sale Agreements; (iii) Release; (iv) McLaughlin
Guaranty; (v) Subsidiary Guaranty; and (vi) Confessions of Judgment
(collectively, the "Escrow Documents") in accordance with section 3 of this
Escrow Agreement.


NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, the Parties hereto agree as follows:


1.           Appointment of and Acceptance by SRZ. The Parties hereby appoint
SRZ to serve as escrow agent hereunder. SRZ hereby accepts such appointment and,
upon receipt of the Escrow Documents, agrees to hold and release the Escrow
Documents in accordance with this Escrow Agreement. SRZ does not have any
interest in the Escrow Documents but is serving as escrow agent only and having
only possession thereof.


2.           Delivery of Escrow Documents to SRZ. Each Party hereto agrees to
deliver original versions of the executed Escrow Documents (applicable to such
Party) to SRZ.


3.           Release Conditions. SRZ shall hold the Escrow Documents until the
date that is the earlier of (i) an order dismissing the Bankruptcy Case (a
"Dismissal Order") is entered on the Bankruptcy Court's docket and such order is
not subject to a stay (the "Dismissal Date"); and (ii) December 21, 2007. If the
Dismissal Date occurs on or before December 21, 2007 (or such later date as may
be agreed in writing by all Lenders prior to the expiration of such date or
dates), the provisions of the Escrow Documents not already effective shall
become effective upon the Dismissal Date with no further action required by any
Party, and SRZ shall release the Escrow Documents to the respective Parties that
are signatories to such documents. If the Dismissal Date fails to occur on or
before December 21, 2007 (or such later date as may be agreed in writing by all
Lenders prior to the expiration of such date or dates)

 
79

--------------------------------------------------------------------------------

 

 (a "Failure Event"), then, (a) EBOF shall immediately file a notice of
withdrawal of the joint motion to dismiss the Bankruptcy Case (the "Withdrawal
Notice"), which the Lenders that are Petitioning Creditors hereby authorize upon
the occurrence of a Failure Event (or if EBOF fails to do so, EBOF hereby
authorizes the Lenders that are Petitioning Creditors to do so on EBOF's
behalf), and (b) the Escrow Documents shall be of no further force or effect,
and SRZ shall return the Escrow Documents to the respective Parties that
delivered such documents to SRZ upon entry of the Withdrawal Notice on the
docket of the Bankruptcy Court, provided that a Dismissal Order has not been
previously docketed. If the joint motion to dismiss the Bankruptcy Case is
denied, or a Withdrawal Notice is filed before a Dismissal Order (if any) is
entered as provided above, in each case, to the fullest extent possible each of
the Parties shall be restored to the position it held immediately before the
Agreement Date, the Escrow Documents shall be of no further force or effect, and
SRZ shall return the Escrow Documents to the respective Parties that delivered
such documents to SRZ.


4.           Termination of Purchase and Sale Agreement. If any Purchase and
Sale Agreement terminates prior to the Dismissal Date in accordance with section
2(c) thereof, such Purchase and Sale Agreement shall be null, void and of no
further force and effect, and SRZ shall return such Purchase and Sale Agreement
and the related Release to the parties that delivered such documents to SRZ.


5.           Duties and Responsibilities of SRZ. The Parties acknowledge and
agree that SRZ (i) shall be obligated only for the performance of such duties as
are specifically set forth in this Escrow Agreement; (ii) may rely on and shall
be protected in acting or refraining from acting upon any written notice,
instruction, instrument, statement, request or document furnished to it
hereunder and believed by it to be genuine and to have been signed or presented
by the proper person, and shall have no responsibility for determining the
accuracy thereof.


6.           Exculpation and Indemnification. SRZ shall not be liable for, and
each Party, shall jointly and severally indemnify and hold SRZ harmless from and
against, any and all losses, liabilities, claims, actions, damages and expenses,
including attorneys' fees and disbursements, arising out of or in connection
with this Escrow Agreement. This section shall survive termination of this
Escrow Agreement.


7.           Termination. This Escrow Agreement shall continue in effect until
the earlier of the following to occur: (i) all Escrow Documents are released, or
(ii) December 21, 2007, unless such date is extended in writing by all Lenders.


8.           Notices. Any written notice required to be given under this Escrow
Agreement shall be sent to the following by mail, electronic mail or facsimile,
and shall be deemed given upon such mailing and sending by facsimile:


If to SRZ:


Schulte Roth & Zabel LLP
919 Third Avenue

 
80

--------------------------------------------------------------------------------

 

New York, New York 10022
Telephone:                                (212) 756-2000
Facsimile:                                (212) 593-5955
Attention:                                David M. Hillman, Esq.
(david.hillman@srz.com)
Jeffrey S. Sabin, Esq. (jeffrey.sabin@srz.com)


If to EBOF, Dennis McLaughlin, or the Subsidiaries:


3001 Knox Street, Suite 403
Dallas, Texas 75205
Telephone:                                (214) 389-9800
Facsimile:                                (214) 389-9805
Attention: Dennis McLaughlin


with a copy to:


Akin Gump Strauss Hauer & Feld LLP
1700 Pacific Avenue, Suite 4100
Dallas, Texas 75201
Telephone:                                (214) 969-4710
Facsimile:                                (214) 969-4343
Attention: Charles R. Gibbs, Esq.


If to Castlerigg (the extent a signatory hereto):


40 West 57th Street
26th Floor
New York, New York 10019
Telephone:                                (212) 603-5700
Facsimile:                                (212) 603-5710
Attention:                                Cem Hacioglu
(chacioglu@sandellmgmt.com)
Matthew Pliskin (mpliskin@sandellmgmt.com)


with a copy to:


Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Telephone:                                (212) 756-2000
Facsimile:                                (212) 593-5955
Attention:                                David M. Hillman,
Esq.(david.hillman@srz.com)
Jeffrey S. Sabin, Esq. (jeffrey.sabin@srz.com)


If to Radcliffe (the extent a signatory hereto):


c/o RG Capital Management, L.P.

 
81

--------------------------------------------------------------------------------

 

3 Bala Plaza East, Suite 501
Bala Cynwyd, PA 19004
Telephone:                                (610) 617-5911
Facsimile:                                (610) 617-0570
Attention:                                Gerald F. Stahlecker
(gstahlecker@radcliffefunds.com)


with a copy to:


Wilmer Cutler Pickering Hale and Dorr LLP
399 Park Avenue
New York, New York 10022
Telephone:                                (212) 230-8800
Facsimile:                                (212) 230-8888
Attention: Philip D. Anker, Esq. (Philip.Anker@wilmerhale.com)


If to Yorkville (the extent a signatory hereto):


101 Hudson Street, Suite 3700
Jersey City, New Jersey 07303
Attention: Eric Hansen, Esq.
(ehansen@yorkvilleadvisors.com)


with a copy to:


Baker Botts L.L.P.
2001 Ross Avenue
Dallas, Texas 75201
Telephone:                                (214) 953-6571
Facsimile:                                (214) 953-6503
Attention: C. Luckey McDowell, Esq.
(luckey.mcdowell@bakerbotts.com)


If to Cranshire (the extent a signatory hereto):


Greenberg Traurig LLP
77 W. Wacker Dr., Suite 2500
Chicago, Illinois 60601
Telephone:                                (312) 456-8448
Facsimile:                                (312) 456-8435
Attention:                                Todd Mazur, Esq.- (mazurt@gtlaw.com)
Peter Lieberman (liebermanp@gtlaw.com)


If to Evolution (the extent a signatory hereto):


c/o Evolution Capital Management LLC

 
82

--------------------------------------------------------------------------------

 

2425 Olympic Boulevard, Suite 120E
Santa Monica, California 90404
Telephone:                                (310) 315-8866
Attention:                                Brian S. Yeh (brian.yeh@evoftind.com)


with a copy to:


Cadwalader, Wickersham & Taft LLP
One World Financial Center
New York, New York 10281
Telephone:                                (212) 504-6373
Facsimile:                                (212) 504-6666
Attention:                                Gregory M. Petrick, Esq.
(gregory.petrick@cwt.com)


If to Kings Road (the extent a signatory hereto):


c/o Polygon Investment Partners LP
598 Madison Avenue, 14th Floor
New York, New York 10022
Telephone:                                (212) 359-7300
Facsimile:                                (212) 359-7303
Attention:                                Erik M.W. Casperson
(ecaspersen@polygoninv.com)
Brandon L. Jones (bjones@polygoninv.com)


with a copy to:


Latham & Watkins LLP
633 West Fifth Street, Suite 4000
Los Angeles, California 90071
Telephone:                                (213) 485-1234
Facsimile:                                (213) 891-8763
Attention:                                Russell Sauer, Esq.
(russ.sauer@lw.com)


If to CVI (the extent a signatory hereto):


c/o Heights Capital Management
101 California Street, Suite 3250
San Francisco, California 94111
Telephone:                                (415) 403-651.0
Facsimile:                                (610) 617-3896
Attention:                                Michael Spolan
(Michael.Spolan@sig.com)


with a copy to:

 
83

--------------------------------------------------------------------------------

 

Klehr, Harrison, Harvey, Branzburg & Ellers, LLP
919 Market Street, Suite 1000
Wilmington, Delaware 19801
Telephone:                                (302) 426-1189
Facsimile:                                (302) 426-9193
Attention:                                Richard M. Beck, Esq.
(rbeck@klehr.com)


If to Portside (the extent a signatory hereto):


c/o Ramius Capital Group, L.L.C.
666 Third Avenue, 26th Floor
New York, New York 10017
Telephone:                                (212) 845-7955
Facsimile:                                (212) 201-4802
Attention:                                Jeffrey Smith Osmith@ramius.com)
Peter Feld (pfeld@ramius.com)
Owen Littman (olittman@ramius.com)


with a copy to:


Hennigan, Bennett & Dorman
601 South Figueroa Street, Suite 3300
Los Angeles, California 90017
Telephone:                                (213) 694-1012
Facsimile:                                (213) 694-1234
Attention:                                Bruce Bennett, Esq.
(bennettb@hbdlawyers.com)


9.           Governing Law. Jurisdiction. Jury Trial.       All questions
concerning the construction, validity, enforcement and interpretation of this
Escrow Agreement shall be governed by the internal laws of the State of New
York, without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of New York or any other jurisdictions) that would
cause the application of the laws of any jurisdiction other than the State of
New York. The Parties hereby irrevocably submit to the exclusive jurisdiction of
the state and federal courts sitting in The City of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waive, and agree not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum o_r that the venue of such suit, action or proceeding is
improper. ' The Parties hereby irrevocably waive personal service of process and
consent to process being served in any such suit, action or proceeding by
mailing a copy thereof to such Party at the address for such notices to it under
this Escrow Agreement and agree that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES
NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS ESCROW AGREEMENT OR ANY

 
84

--------------------------------------------------------------------------------

 
 
 
 
TRANSACTION CONTEMPLATED HEREBY.


10.           Counterparts. This Escrow Agreement may be executed in any number
of counterparts, each of which shall be an original, but such counterparts shall
together constitute but one and the same instrument.


11.           Headings. Section headings are for convenience of reference only
and shall in no way affect the interpretation of this Escrow Agreement.


12.           Recitals. The recital and introductory paragraphs hereof are a
part hereof, form a basis for this Escrow Agreement and shall be. considered
prima facie evidence of the facts and documents referred to therein.


13.           Effective Date. This Escrow Agreement shall be effective as of the
date first mentioned above.







 
85

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties to this Escrow Agreement have caused their
respective signature page to this Escrow Agreement to be duly executed as of the
date first written above.




Earth Biofuels,
Inc.                                                                                     Castlerigg
Master Investments Ltd.
By: Sandell Asset Management Corp.


By:  _____________________________
By: /s/ Dennis
McLaughlin                                                                           Name:
Name:  Dennis
McLaughlin                                                                                     Title:
Title: CEO


Evolution Master Fund. SPC,
Segregated                                                                                                Capital
Ventures International
Portfolio
M                                                                                     By:           Heights
Capital Management, Inc.
its authorized agent


By:
____________________________                                                                                                By:
______________________________
Name:                                                                                     Name:
Title:                                                                                     Title:


Radcliffe SPC, Ltd. for and on behalf of
the                                                                                                           YA
Global Investments, L.P. (formerly,
Class A Convertible Crossover
Segregated                                                                                                Cornell
Capital Partners, LP
Portfolio                                                                           By:           Yorkville
Advisors, LLC
By:           RG Capital Management
Company,                                                                                     Its:           General
Partner
L.P.
By:           RGC Management Company, LLC


By:
_______________________________                                                                                                           By:
______________________________
Name:                                                                                     Name:
Title:                                                                                     Title:


Cranshire Capital,
LP                                                                                                Portside
Growth and Opportunity Fund


By:
________________________________                                                                                                           By:
______________________________
Name:                                                                                     Name:
Title:                                                                                     Title:


Kings Road Investments Ltd.


By: ________________________________
Name:
Title:

 
86

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties to this Agreement have caused their respective
signature page to this Interim Restructuring Agreement to be duly executed as of
the date first written above.


Dennis McLaughlin
Name
/s/ Dennis McLaughlin
Signature
3001 Knox Street, #403, Dallas, TX 75205
Address




STATE OF TEXAS  )
) ss.
COUNTY OF DALLAS  )


BEFORE ME,  the duly undersigned authority, on this day personally appeared
DENNIS MCLAUGHLIN, known to me to be the person whose name is subscribed to the
foregoing instrument, and acknowledged to me that he executed the same for the
purposes and consideration therein expressed, and in the capacity therein
stated.


Given under my hand and seal of office, this 13th day of Nov., 2007.


/s/ Marcella Smith
[NOTARY
STAMP]                                                                                     Notary
Public, State of Texas


My Commission Expires: [June 27,2009]

 
87

--------------------------------------------------------------------------------

 

           IN WITNESS WHEREOF, the parties to this Agreement have caused their
respective signature page to this Interim Restructuring Agreement to be duly
executed as of the date first written above.


Earth LNG,
Inc.                                                                                     Earth
Biofuels Technology Co, LLC
d/b/a Advanced Biofuels Technology, LLC


By: /s/ Dennis
McLaughlin                                                                                     By:
/s/ Dennis McLaughlin
Name: Dennis
McLaughlin                                                                                                Name:
Dennis McLaughlin
Title:
CEO                                                                                     Title:
CEO


Applied LNG Technologies USA,
LLC                                                                                                Earth
Biofuels Distribution Co.


By: /s/ Dennis
McLaughlin                                                                                     By:
/s/ Dennis McLaughlin
Name: Dennis
McLaughlin                                                                                                Name:
Dennis McLaughlin
Title:
CEO                                                                                     Title:
CEO


Alternative Dual Fuels,
Inc.                                                                                                Earth
Biofuels of Cordele, LLC
d/b/a Apollo Leasing, Inc.


By: /s/ Dennis
McLaughlin                                                                                     By:
/s/ Dennis McLaughlin
Name: Dennis
McLaughlin                                                                                                Name:
Dennis McLaughlin
Title:
CEO                                                                                     Title:
CEO


Arizona LNG,
LLC                                                                                     B20
Customs, LLC


By: /s/ Dennis
McLaughlin                                                                                     By:
/s/ Dennis McLaughlin
Name: Dennis
McLaughlin                                                                                                Name:
Dennis McLaughlin
Title:
CEO                                                                                     Title:
CEO


Fleet Star,
Inc.                                                                                     Earth
Biofuels Operating, Inc.


By: /s/ Dennis
McLaughlin                                                                                     By:
/s/ Dennis McLaughlin
Name: Dennis
McLaughlin                                                                                                Name:
Dennis McLaughlin
Title:
CEO                                                                                     Title:
CEO


Durant Biofuels,
LLC                                                                                                Earth
Biofuels Retail Fuels, Co.


By: /s/ Dennis
McLaughlin                                                                                     By:
/s/ Dennis McLaughlin
Name: Dennis
McLaughlin                                                                                                Name:
Dennis McLaughlin
Title:
CEO                                                                                     Title:
CEO



 
88

--------------------------------------------------------------------------------

 

Earth Ethanol of Washington,
LLC                                                                                                Earth
Ethanol, Inc.


By: /s/ Dennis
McLaughlin                                                                                     By:
/s/ Dennis McLaughlin
Name: Dennis
McLaughlin                                                                                                Name:
Dennis McLaughlin
Title:
CEO                                                                                     Title:
CEO



 
89

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties to this Escrow Agreement have caused their
respective signature page to this Escrow Agreement to be duly executed as of the
date first written above.


SCHULTE ROTH & ZABEL, LLP
In its capacity as escrow agent




By:
Title:
[ESCROW AGREEMENT] EXHIBIT A


SCHEDULE OF EBOF SUBSIDIARIES




Subsidiary
 
Earth LNG, Inc.
 
Applied LNG Technologies USA, LLC
 
Alternative Dual Fuels, Inc.
d/b/a Apollo Leasing, Inc.
 
Arizona LNG, LLC
 
Fleet Star, Inc.
 
Durant Biofuels, LLC
 
Earth Biofuels Technology Co., LLC
d/b/a Advanced Biofuels Technology, LLC
 
Earth Biofuels Distribution Co.
 
Earth Biofuels of Cordele, LLC
 
B20 Customs, LLC
 
Earth Biofuels Operating, Inc.
 
Earth Biofuels Retail Fuels, Co.
 
Earth Ethanol, Inc.
 
Earth Ethanol of Washington, LLC




 
90

--------------------------------------------------------------------------------

 

IN THS UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE


In
re:                                                                           |           Chapter
7 (Involuntary Petition Pending)
|
EARTH BIOFUELS,
INC.,                                                                                     |           Case
No. 07-10928 (CSS)
|
Debtor.                                           |           Related Docket
No.   88
____________________________________|


ORDER GRANTING JOINT MOTION OF DEBTOR AND PETIONING CREDITORS
HOLDING 94% OF NOTES TO APPROVE INTERIM SETTLEMENT AGREEMENT
AND DISMISS INVOLUNTARY BANKRUPTCY PETITION PURSUANT TO 11 U.S.C.
§§ 105(a) AND 303(j)(2) AND FEDERAL RULE OF BANKRUPTCY PROCEDURE 9019


Upon consideration of the Joint Motion of Petitioning Creditors and Debtor to
Approve Interim Settlement Agreement and Dismiss Involuntary Bankruptcy Petition
Pursuant to 11 U.S.C. §§ 105(a) and 303(j)(2) and Federal Rule of Bankruptcy
Procedure 9019 (the “Motion”);8  and it appearing that the Motion was property
and timely served; and it appearing that notice of the Motion was properly
served on all parties required by 11 U.S.C. § 303(j) and Bankruptcy Rule 1017;
and the Court having convened a hearing on the Motion on December 10, 2007 (the
“Hearing”); and it appearing that the relief requested in the Motion is in the
best interests of the Debtor and its creditors; and good cause having been
shown, it is hereby
ORDERED that the Motion is GRANTED in part and DENIED in part for the reasons
set forth on the record at the Hearing; and it is further
ORDERED that this order shall be immediately effective upon entry on the docket
and not subject to any stay; and it is further
ORDERED that the involuntary bankruptcy petition filed against the Debtor on
July 11, 2007 is dismissed without prejudice.





--------------------------------------------------------------------------------

 
8 All capitalized terms not herein defined shall have the same meaning as
ascribed to them in the Motion.

 
91

--------------------------------------------------------------------------------

 

Dated: December 10, 2007
Wilmington,
Delaware                                                                                     __/s/__
Christopher S. Sontchi______
The Honorable Christopher S. Sontchi
United States Bankruptcy Judge

 
92

--------------------------------------------------------------------------------

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_________________________________________________________________
|
RADCLIFFE SPC,
LTD.                                                                                                           |
for and on behalf of
the                                                                                                           |
Class A Segregated
Portfolio,                                                                                                           |
f/k/a the Class A
Convertible                                                                                                                     |
Crossover
Segregated                                                                                                                     |
Portfolio                                                                                                |     1:07-cv-02400-GBD
|
Plaintiff,                                           |
|
-against-                                                                |
|
EARTH BIOFUELS,
INC.,                                                                                                                     |
|
Defendant.                                                      |
______________________________________________________|


STIPULATION AND ORDER OF DISMISSAL WITHOUT PREJUDICE


Plaintiff Radcliffe SPC, Ltd. for and on behalf of the Class A Segregated
Portfolio, f/k/a
the Class A Convertible Crossover Segregated Portfolio ("Radcliffe"), and
Defendant Earth
Biofuels, Inc. ("Earth Biofuels") have agreed to dismiss all claims pending in
this litigation
without prejudice, with each party (except as they may have otherwise agreed in
writing) to bear
its own costs and attorneys' fees. Accordingly, pursuant to Fed. R. Civ. P.
41(a)(ii), the parties
respectfully request that this Court enter an order dismissing this case in its
entirety without
prejudice.


Date:                      New York, NY
January 31 , 2008


Respectfully submitted,


By /s/ Philip Anker                                                      
Philip D. Anker (PA-7833)
Robert Trenchard (RT-3 291)
WILMER CUTLER PICKERING

 
93

--------------------------------------------------------------------------------

 

HALE AND DORR LLP
399 Park Avenue
New York, NY 10022
(212) 230-8800
Attorneys for Plaintiff
Radcliffe SPC, Ltd. for and on behalf of the
Class A Segregated Portfolio, f/k/a the
Class A Convertible Crossover Segregated Portfolio






By /s/ Daniel I.
Goldberg                                                                
SALON MARROW DYCKMAN
NEWMAN & BROUDY, LLP
292 Madison Avenue
New York, New York 10017
(212) 661-7100
Counsel for Defendant
Earth Biofuels, Inc.




IT IS SO ORDERED this __ day of January, 2008.


____________________


U.S. District Court Judge





























 
94

--------------------------------------------------------------------------------

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_________________________________________________________________
|
EVOLUTION MASTER FUND LTD. SPC,
SEGREGATED                                                                                                                                |
PORTFOLIO
M                                                                                                           |
Plaintiff,                                           |
|
-against-                                                                |
|     1:07-cv-02279-GBD
EARTH BIOFUELS,
INC.,                                                                                                                     |
Defendant.                                                      |
______________________________________________________|


STIPULATION AND ORDER OF DISMISSAL WITHOUT PREJUDICE


Plaintiff Evolution Master Fund Ltd. Segregated Portfolio M (“Evolution”), and
Defendant Earth Biofuels, Inc. ("Earth Biofuels") have agreed to dismiss all
claims pending in this litigation without prejudice, with each party (except as
they may have otherwise agreed in writing) to bear its own costs and attorneys'
fees. Accordingly, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties
respectfully request that this Court enter an order dismissing this case in its
entirety without prejudice.


Date:                      New York, NY
January 18, 2008


Respectfully submitted,


By /s/ Gregory M
Petrick                                                                By /s/
Daniel I. Goldberg
CADWALADER WICKERSHAM & TAFT
LLP                                                                                                                     SALON
MARROW DYCKMAN
One World Financial
Center                                                                                                           NEWMAN
& BROUDY, LLP
New York, New York
10281                                                                                                           292
Madison Avenue
(212)
504-6000                                                                                                New
York, New York 10017
Attorneys for
Plaintiff                                                                                                (212)
661-7100
Evolution Master Fund Ltd. SPC, Segregated
Counsel for Defendant Earth

Portfolio
M                                                                                                Biofuels,
Inc.


IT IS SO ORDERED this _ day of ____________________, 2008


__________________________________
U.S. District Court Judge

 
95

--------------------------------------------------------------------------------

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_________________________________________________________________
|
PORTSIDE GROWTH AND OPPORTUNITY
FUND,                                                                                                                                |
                                                                           |
Plaintiff,                                           |
|
-against-                                                                |
|     1:07-cv-5582-GBD
EARTH BIOFUELS,
INC.,                                                                                                                     |
Defendant.                                                      |
______________________________________________________|


STIPULATION AND ORDER OF DISMISSAL WITHOUT PREJUDICE


Plaintiff Portside Growth and Opportunity Fund (“Portside”), and Defendant Earth
Biofuels, Inc. ("Earth Biofuels") have agreed to dismiss all claims pending in
this litigation without prejudice, with each party (except as they may have
otherwise agreed in writing) to bear its own costs and attorneys' fees.
Accordingly, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties
respectfully request that this Court enter an order dismissing this case in its
entirety without prejudice.


Date:                      New York, NY
January 18, 2008


Respectfully submitted,


By /s/ A. Brent
Truitt                                                                           By
/s/ Daniel I. Goldberg
HENNIGAN, BENNETT & DORMAN
LLP                                                                                                           SALON
MARROW DYCKMAN
245 Park Avenue, Suite
3962                                                                                                           NEWMAN
& BROUDY, LLP
New York, New York
10167                                                                                                           292
Madison Avenue
(212)
672-1966                                                                                                New
York, New York 10017
Attorneys for Plaintiff Portside Growth
and                                                                                                                     (212)
661-7100
Opportunity Fund
Counsel for Defendant Earth

Biofuels, Inc.


IT IS SO ORDERED this _ day of ____________________, 2008


__________________________________
U.S. District Court Judge
